        Exhibit A
ORIGINAL

                                                                   NOTE

Aprll 30,                2004                    Girard                                                 Ohio
                         IDatc]                                        lCityl                                               IStatel


65 Moha*k                Dr, Girard, OII 44420
                                                               IProperty Addressl


I,   BORROWER'S PROI\IISE TO PAY
      In return for a loan that I have received, I promise to pay U.S. $ 267,000,. o0                       (this arnount is called "Principal"),
plus irtterest, to'the order of the Lender. Tbe Lender is Eank one, N.A.



I rvill   make all payrnents under this Note in the form of cash, check or money order-
        understand thar rhe Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and rvho
          I
entitled to receive payments under this Note is called the "Note Holder.r'

2. IN'I'EREST
          Inreresr rvill be charged on unpaid principal until the full amount of Principal has been paid.         I rvill   pay interest at a yearly
rate   of5.8750                         o   .

      The interest rare required by this Section 2 is rhe rate I will pay both before and after'anydefault' described inSection 6(8)
of,this Note.

3.   PAYI}TENTS
      (A) Time and Placc of Pa1'ments
      I MII pay principal and interest by making a payment every month'
          Irvillmakemymonthlypaymentonthel.sE dayofeachmonthbeginningonJune 01, 2004                                                         'lwill
make these payments every month       have paid all of the principal and interest and any other charges'.described below that I
                                                until I
may owe under rtris Nore. Each monrhly payment will be applied as of its sch€duled due date and will be applied to interest
before Principal. If, on ltay           01. 2034    , I still owe amounts under this Note, I will pay those amounts in full on
that date' rvhich is called the "Maturity Date'"
      I rvill make my monthly payments at 10300)          Kineaid Dr. ,. Suite
                                                          Kincaid Dr-    su:                 rN1 - 9032, Fie hers, rN 4503g
                                                                                         or at a different place if required by the n*ote Holder.

          {B) Amount of lltonthly Pay'ments
          My monthly payment rvill be in the amount of     U. S.   $   1 , 57 9 .   41

4. BORROWER'S                     RIGHT TO PREPAY
     I have the right ro make payments of Principal at any time before they are due. A payment of Principal only is known as a
"Prepaymenr."'R6.n I makei ir..puyrn.nt, I will tell the Note Hoider in wriringthat I am doing so. I may not designate a
payment as a Prepayment if I have not made all the monthly payments due under the Note.
     t may make a futl Prepaymenr or panial Prepaymenti ivittrout paying a Prepayment charge . The Note Holder will use my
Prepayments ro reduce thi imount oi Principai tirat I orve undir this Note. Horvever, the Note Holder may ap-ply my
Preilayment to the accrued and unpaid intereit on the Prepayment amount, before applying. my Prepayrnent to reduce the
Priiciiial amount of the Note. If I make a partial Prepayment, ihere will be no changes in the due date or in the amount of my
monthly payment unless the Note Holder agrees in writing to those changes.


MULTISTATE FIXED RATE NOTE-Single Family-Fannie MaelFreddie Mac UNIFORM INSTRUMENT

td[)rsH         tozorr
              vMP MORTGAGE FORMS . {800)521-7
P6q6   I ol 3




19-41045-aih                      Doc 15-1        FILED 08/22/19          ENTERED 08/22/19 15:52:59                         Page 1 of 33
  @R[GflNAL
5.   LOAN CHARGES
        lf a larv, which applies tothis
                                     loan and which sets maximum loan charges, is finally interpreted so that the interest orother
loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such loan charge
shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already collected from
me which exceeded pemritted limits will be refunded to me. The Note Holder may choose to make this refund by reducing the
Principal I owe under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction will be treated
as a   partial Prepayment.

6.   BORROIVER'S FAILURE TO PAY AS REQUIRED
      (A) Late Charge for Overdue Payments
      If the Note Holder has not received the full amount of any monthly payment by the end of Ls                  calendar days
                                                                                                                            o/o
after rhe date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be 5.00                    of
my overdue payment of principal and interest. I will pay this late charge promptly but only once on each late payment.

        (B) Default
        If ldonotpaythefullanrountofeachmonthlypaynrentolllhedateitisdue,           lwillbeindefault.

        (C) Notice of Default
        lf I am in default, the Note Holder may send me a wrinen notice telling me that if I do not pay the overdue amount by      a

certain date. the Note Holder may reguire me to pay immediately the full amount of Principal which has not been paid and all
the interest that I orve on that amount. That date must be at least 30 days after the date on which the notice is mailed to me or
delivered by other means.

        (D) No \Yaiver 81'Note Holder
        Even    if.
              ar a rime when I am in default, the Note Holder does not require me 10 pay immediately          in full   as described
above, the Note l-lolder *,ill still have the right to do so if I am in delault at a later time.

        (E) Paymcnt of Note Holder's Costs and Expenses
        the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to
        lf
be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
expenses include, for example, reasonable attorneys' fees.

7. GIYING OF NOTICES
      Unless applicable taw requires a different method, any notice that must be given to me under this Note will be given by
delivering ir or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
l{older a notice of my different address.
      Any nodce that musr be given to rhe Note I-lolder under this Note will be given by delivering it or by mailing it by first
class mail ro the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice of that
different address-

8.     OBLIGA'I'IONS OF PERSONS UNDER THIS NOTE
      tf more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Nore, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser olthis Note is
also obligared to do rhese things. Any person who takes ovcr these obligations, including the obligations of a guarantor' surety
or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights
under this Note against each person individually or against all of us together. This means that any one of us may be required to
pay all of the amounts owed under thii Note.

9.  WATVERS
      I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor-
"Presentment"meanstherighttorequiretheNotel-loldertodcmandpaymentof                amountsdue. "Noticeof Dishonor"meansthe
right ro require the Note Holder to give notice to other persons that amounts due have not been paid.




                                                                                                                   tffi*''fiS-Iv\r\D
                                                             PoSe   2 ol   3
@"5N         tozo'y

                                                                                                                           V-
19-41045-aih             Doc 15-1         FILED 08/22/19       ENTERED 08/22/19 15:52:59                    Page 2 of 33
ORIGINJAL
 IO. UNIFORIT      SECUR.ED NOTE
       This Note is a unilbrm instrument with limited variations in some jurisdictions. In addition to the protections given to the
 Note Holder under this Note, a Mortgage, Deed olTrust, or Security Deed (the "security Instrument"). dated the same date as
 this Note, protects the Note Holder from possible losses rvhich might result if I do not keep the promises which I make in lhis
 Note. That Security Insrrument describes how and under what conditions I may be required to make immediate payment in full
 of all amo-unts I.orve under this Note. Some of those conditions are described as follows:
                 Ifall or any part ofthe Property or any Interesr in the Property is sold or transferred (or ifBorrower is
           not a natural person and a beneficial interest in Ebrrower is sold or transferred) without Lender's prior rwitten
          consent, Lender may require immediate paymenl in full of all sums secured by this Securiry lnstrument.
          ,However, rhis option shall nor be exercised by Lender ilsuch exercise is prohibited by Applicable Law.
                 If Lender exercises' this option, Lender shall give Borrower norice of 'accelerafion. The notice shall
           provide a period of not less than 30 days &om the date the notice is given in accordance 'with Section 15
           within rvhich Borrower must pay all sums secured by this Security Instrument. I'f Borrower fails to pay these
           surns prior to the expiratiorr of this period, Lender may inr.oke any remedies perrnitted by this Security,
           lnstrument rvithout further notice or demand on Borrower.




 WITNESS THE HAND(S) AND SEAL(S) OF THE LTNDERSIGNED.




                                                                               Payto the orderof

                                                          (Seal)                                                             (Seat1
                                                       -Borrower                                                          -Borrowcr




                                                                               Connie L.

                                                          (Seal)                                                             (Seal)
                                                       -Borrorver                                                         -Borrox'er




                                                          (Scal)                                                                Seal)
                                                       -Bonower                                                           -Borrower




                                                                                                              fSign OiginalOnlyJ




                                                                                                                     I
                                                               Page 3 ot 3                                          Form 3200   lI0'l
 @;sN     rozorl




 19-41045-aih         Doc 15-1        FILED 08/22/19                ENTERED 08/22/19 15:52:59              Page 3 of 33
           Exhibit             B
                  Di ana Re fl nance 04- 430-M


                   Rcrum To:
                   Bmk Of,o, N.l.

                   10300   Klncald Dr!v..
                   1111"90!0,     Flshcrr, M             {6038




                                                                                                        p,t at i6          F:t13?.0e il:?4Ett
                                                                                                                                             ori?'t
                                                                                                        ?:   Ti.f '::*i,   r..-o-'*.t'l.,o,'


                                                           lsprtt Abovr Thk t.lnr tor
                                                                                      Rcorrling   Daul--"--<

                                                                  MORTGAGE
                                                                                                  MI




                     DEF'NITIO\S
                                                          lhls docnmert are defined blfrv mrl other
                                                                                                    nortll are defured in
                     Wordq uscd in multiple sefliom of                                    wordiuscdinlhrsdocumentarc
                                                                              lheueteof
                     Secdonsl,   ll.  l-1, 18' ZOantiZf ic't'i'rulu;regarlin3
                     dso provitlxl in Sution 16'

                                                                      $'hrch is daledAPrrl 3o                     200{
                     (A) "S0curiry lnstrumeltl" mcans rhis docunrent'                                         '
                                                                                                          ro
                                                                    uBriaD ui Eoro Drrn,. Hu'band rnd 'll
                     ffi1ffiI.ll rHn' ;l'jl'trlt




                                                                                                                                               is
                                                                            y:RS                             is a scparile corporation thar
                      H:ffii'rl::.11ii1il..frfJ}iiff;i:'":lilffiiL:   '-i:. antl assigns MERS ls lhf mortgr8'ee
                                              Leodct itd L*O*''t su$essoE
                      mtrng solcly 2s a nomlnee ror                                                    ot Delrwlrc'                  and has an
                      under thh SeturitY lnrlrumen''   *ti'ilt t'g*i"o'*a t,t,,o'u under thi laus
                                                      p ol?i   i'iii' rii".,','r n850i-2026' tcl' (8rt8) 679-MERS'
                      atthess an<l telephonc   oo*t"'
                                                           'r

                                                                                                                               Forn 1036    l/0'l
                                                                                                  WIIH MERs
                      OHIO-Single Fsnil'-Fstrnlo i'l   at'Fdddlt lllc   UNTFORIi! INETRUi'EHT



                                                                                                                                -




19-41045-aih   Doc 15-1         FILED 08/22/19                              ENTERED 08/22/19 15:52:59                                                 Page 4 of 33
                   (D)"I-rrder"is BaBt ons, lr-A.                                                      iiilliiffi#::.'r',.s**u
                   Lender is a    corporati'otl
                   organiad anit cxisting under il'e' laurs oflhe UnltDd stateB of tulBri'ca
                   Lcnder'sad&css       is 10300      Xiacrld Dt', sulto INI-9032, rlEuBlEr ril                                 {6038


                   (e) "No!e'l n:eus     thc Pionissory note signqj by Barrowu ald
                                                                                   dated               APrit 3o' 200{
                   iii.   No,.,ru,..   thgt Borrorver   owes-i*a"it      rni   f,urilrcd Slxt]"seven Thduaand                        *"
                                                                                                                                           "#,'":;
                                                                                          promised lo pry t}is dcbr in'rcgular Pcriolic
                   (u.s. s267,000 'oo                        ) plus intcrelt. Bqnqrvcr hm
                                                                                 u:1
                   i,uy**r
                               "ua,o
                                        puy thc rhbr io fulI not later-lh1.
                                                                                        l',' 111
                                                                        is crscriuco uero* urdcr rhc hcadinE
                                                                                                             'rransrcr ol-Rrsl:rs in                rhu
                   iri'*#;i:#il;il;;;;,
                   PRpcrtY."
                                                                                         any'prepalmenl charges and late chargm
                   tG\ rrLotn,rnelns      rhe debl elrdenced by the Not.. ?los intqrcsl,
                                                                                            plus rnrerest,
                   irl ,rJ.i,r*N*.,        and alt sums due undcr ihis security lnsrrumrnr,
                   (B) r,Rirlen,:   rncans   lll   Riders   ,. iiit'S*rrity    Ihstruhen!,hat arr txccubd by llonouer' The ftrllovirrg
                    ild"r, 0,. to be cxetutetl by Bono*r:r         [chcck bor as applicablcl'
                                                                                                   -
                     f] Adjusl3blc l(atc Ridcr u              (nndominirnr     Rider               : I S"tt'nl Htrtr          Rtrlcr

                     -;;i;;     RJ,t;;         I              Pl-anne<l Un'r De'elopr)cnr Riricr   LJ          t-a t'aml1, Ridjr.

                     tr il;;*'                 -              Birvceltv Pavnrent   tuder           I       J   orlnr{q   lspecrrvl



                                                                                                       strte md Iocrl $anrtes' regplaticns'
                    (l) 'Applicabtt Lu'w" nrerns all             connolling
                                                                                ',pq'i$lt.i:'l-tfll:   ril law) as w:tl as all applicahle tinal'
                                                                 a'd    nrders (!hat have the eflccr
                    ordinances and ldrninisuolrve rules
                    non opptalableludicial   opinionr
                                                                                 means lil cues, tees, ass$smcnts and orhcr
                     li 'frr^uniiy Associrlion Dues, l'ees, rrd Asscs$ilenls"                      asociation, homeowners
                     llhd;,hil';; ffi;-sJ ; n""'r*.i"i,t, propcrty by a condominium
                     assocrarion or sJrnilu organlzrlton.                                                     originalcd by
                     (d "i*rol* Funds-rransf*ri' rrerm anv        transfer of ry'fs hcr than a transaclion
                                                            l"i'lt-l ir in'ria"a     'ft":hili::Ti:.'H,:i'i:ilT;
                                                                                 tr'mrrvh an rleciionit tenninal' tclrp]on1c
                     iheck, rlrafr. of simitcr p*p*'oo'ittii, as t0 order'.instrucl' or aurhorize a liurncul instirution                      to   &bit
                     instrumcnt, comput$. u, '*gn'ui op;lo                                            trarr{fers, autonuted teller
                     or credit an dcounr. such          *,,
                                                     i*i-a.i, u* !s mr linurd ro, pornr-of-sale
                                                                                ;it;-G'rsltrl m<l aur$mated cleringhouse
                     ftachine traDsactions, trasftrs           iffi['
                     ransfets,
                                                                           "r-;;;;;;'
                     1-1tit"..o* tt..",'y*^"         ittm rhat are dcscribcd              in Smtion    I
                                                                                 ich)cmmr. awsrd of camagcs, or proccc& nd
                                               to.1e                                                                           pr
                     ([D 'ryt[rceilrreoutproceeds..           ,i#; il;il;ilrion.                                  Secrion 5) lbr  (i)
                                                                                         co,erues   rles.ribdin
                     hy any rhird prty (oihe, rhan ,"ri'r.u-firJ,ri, f
                                                                          rid. unO*, rhe
                                                      t"iilropt{iitill-itto*n*inn-'-othJ          taking  of all or rny pafl     thc               .l
                     darugc to, or dr:nurlton                                                                             as to' the
                                                  ",,                       or (ivi misrelresentations-oi' or orrrssions
                     ProDrtty; (rii) conveyancc rn ncu of ci'ndimnarion;
                           and/or ccndilim of lhe ProptrlY'                                                                      on'
                     "alue
                     (N)              lnsurance,,                  protfrdn8 Lrnder againsr the nonpaymeor ot, or dctrult
                                                        *"u'il'jr,,-.,
                            ',M.rtgrge
                      the Loan.                                                                                                        intcr*l udcr     ?h'
                                                                                                                    principar md
                      (o)'?riorllt      ?ayment" nrcans'r':        *pl1lli:L'-1']:1-T?::1.::'"::"r)
                      i,A'ffirl ;i il*rt uro.' s""I* I ol rhis swurirv ITt*T:"1
                      irl:d;H#;ffi         ;#\**."-ilr,"*ti".gt;*.Jli,,y;1S,"ffi'#,i.:';:H;li1:
                                     ,Iffi#i: i&ffil        rz* u I
                                               Keguruul - ii:-:               -- '-'rir,ti*r.
                      l,'J';.ffiiil,
                      irnplcmmting regulilIon.
                      iiti';,;ffiili,t*ri   or sugtaiq
                      time, Ol any adoltlonal          rEE'rctru'r
                                               suciessgr.lcgis.l'i' 'li* ITlr i:.'13:
                                                                   to all
                                                                                      il"{l3; *ubjcct
                                                                                :T,'-..q11Ti:t ilu,'.1-.,^".
                                                                                             sn:ctioro rh8t
                                                                                                              iffusd$
                                                                                                      rnrtt*. As
                                                                                              -T*l'ilT'H
                                                 luu.;".;;;;ii'ii;Lfutioesnotqualrfyasa"federallyrclatedmortgage
                      lntDls>ccwlryIn5uullvllt. 'RISPA'.refers
                      ;;';;il;i,yl"to'ummt-
                                                                                                                                rri impmrd
                                                                                                                           ,h,r ile imnffird in rcgard
                                                                                                                                                rcsard

                                                    loi
                                                                          ',*q'"tli':^T:..:i.a, ." ^ "rerrerattu rctarrd mort(aqe
                      to a "fcdsally relattd mortgogc


                                                                                                                .".,A,[TAUI
                      1oan" utrder RESPA.


                                                                                                                                        Fo'tn3036       1ro1
                                                                                                                   (f*'




19-41045-aih   Doc 15-1           FILED 08/22/19                               ENTERED 08/22/19 15:52:59                                                       Page 5 of 33
                   (Q) 'Slrcassor     h   Inleresl ot Borrower" mcaas any pafiy thel has taken titlc to the Propcrty, wh*hel or
                   noi   *ut   pany has assumed Ronowei,   s obligaions unrlcr thc Notc anrVor this Sccuity Instrunenl.



                   TRANSFER OF zuGIIIS 1N TTIE PROPERTY


                   This $curiry ln5trumenl s.cures t0 Lendel: (i) the rcpaymanl of rhc LoarL rnd all rurewals,
                   eflensiots an<t modifications o[ the Nota aM {li) U$ pelfgmr$ce of Bono$'er's cover]ants rnd
                   agreeme[ts undcr lh]s Sccurity Insnumenl and lhc Notc. Fot thls p,urposc, Borrorvcr docs hcr$y
                                                                                                       stlcc€ssols and assiSns)
                   morlgAge,     ffallt alld conrcy lo MERS (sol.lv as nominee for Lender and Lcnder's
                   and    to lhe     succc$ors and assigns of MERS thc fo)lowing dcscribcd propcrty located in the
                   couty                                                    oiTrurbull                                                  :



                                   Ilype oI nt(ordlnt,   Jrrrsdiclio0l                  JNanrc ot Rccffdirg   lu'isdicliixl
                   Siluatod iB tb€ eity of Glrard,                       Councy   of Trunbull    aDal   3Eats o! ohio, aod
                   furth€r dagcrlbtil as lollors!

                   f,notrn as being Lot No.1{ !n gquar creek Eltat B Ptat No. 12 ag racorded
                   in volutE {{, Page 11,  of Eho In:nrlcul} CouDiy &ecordt of }IaEE to vhich
                   r6f6tsnc€ is he:eby uda for 4 conpl€t€ descrlption of srld LoE. be tbe
                   s8!rs !or. or lBrE, buE subjecE to all legal htghwaya.

                   P€mtrEtrt !.rc6l No. 14.507571

                   Iad furthsr tnom Eor BLreeL nu:lbering PurPoaes a3:
                   65 uotr.Hk Drive, oirard, 0II {'t{?0




                    ?arcel ID Number: 1,1-6075?1                                                vhich cunrntly has the ad&es           ol
                    f5    Dtohauk Dr                                                                                              lSlrcetl

                    0lrard                                                               lciyl, ohio    {{{20                 [Zipcorltl
                    ("Propdy Addrcss"):

                          'IOCETHER WITH all ihc improvemeuts now or hereofrer clected cn thc propeny. and all
                    e[mfitsi     appunet]cms, atd fixtrrs now or hercaflcr a pan oi tlre prcpeny All rcplaccmaus and
                    arldirions shali olso bc covcred by this SHurjty lnstrurncni. All ol the forcgoilg is refened 1o lil lhis
                    Security lnstrumcnt as lhc "Propcny." Bonower undcrstands and agrees rhar I'IERS hol<ts only legal
                                                                                                                         tille
                    to :hc intercsts gra[rM by Bsrrower in this Security Instrumcnt, bui, ifnecr*sny tO cgmPly $'ith
                                                                                                                     ]aT'or
                    cwtom, MERSias .oniiee for Leoder and Letrder's succesprs ud assrgns) hm the rightr lo exetcise any
                                                                                                                             and to
                    or all ol rhose interess, itcluriing, but not linuted to. tne right to l'orecloSe and scll lhs Property;
                    rale a7 acrion requirerj of l-qnder including, bol nol limited to, releasing and cmceling tiris &curiry
                    lnstrument-
                          BORROU,ER COVINANTS that Bonower is lawfully seised of th: 6lale her€hl convcycil
                                                                                                                            and has
                                                                                                          mmcunrbered, cxcept lor
                    lhe ilght to mongage, graxt rnd conyey thc Propmy ard lhal the ltopeny is
                                                                                                                         egaiNt all
                    cncunbralcts of record. Bonow€, *-arants and *rll defend gcnoally tbe title io the Prop€ny
                    claiss and dcmnds, subiect      to rny encumbrmccs    of record'
                                                                                                                       lon'uniform
                          THIS SECLTRITy INSTRLMENT combioes uoiform co!'elallls for natiolal use and
                                                                                                  sccurilv lnstlumenl covering rcal
                     covenanrs wirh linrited r.sfiations by jurisdictioo to constitule a unifornr
                    propcrll-

                                                                                                 .,^tru[[tu                   r
                                                                                                                         Fom 3016 1,01
                     @;oaiOr;,otu',                                                                 V-




19-41045-aih   Doc 15-1            FILED 08/22/19                         ENTERED 08/22/19 15:52:59                                          Page 6 of 33
                                                                                                            as follows:
                                                                            and Lfilder coYeflant and a?ree
                        LNIFORII'I CoVENANTS Bonovcr                                                  Chrrses' ani Lsre Cb2rges'
                        t. Paymcnt ot Principat,      l;i;;;: ;;;* Items' Preprymrnt           rtebt tvidenied bv he Note and
                                                                                                                                 mv
                                             dr.       pl;6;l;i'      il    ;-t;t   on"thi
                                                  'ht i;'*il; ;;)il; il"Y"
                   Bonou'er siull pay   whcn
                                           t,t'
                   ;;;*';ri;hJs;, "na 'l"g"''
                   H,;"r'#';; #""; 3. P,)'"tts
                                                     -rlue
                                                           untler the Note ard thil ft-tuttll
                                                                                              'u:'l;'*".*l,Hi l"i
                                                                                                                              or thts
                                                                                                                                       ffi;tig
                                                                                      bv Lentli' as oavmmt under thc Note
                   cunency llt vcrer. rf any  chcck
                                                     "':il;;##;;;t;';                  reguirc- rhar anv or all subsuluent
                                                                                                                           paymenls
                   ssun* lnsrumctr! is rerum(r     ,"  ,."j.i  unpaid,    Lendu   nul
                                                                                                                 fotlowing lorms' as
                                                                           be madc"in in33r moreof the
                   due unhtr the Note and *'i' sec*iiiJniuimcur
                   ,rr*.i.,r uy Lcnder:  (a)"r,h;  lbi;'.*v""',dt','til        ffi{151;-o1[;n:'fuTffJ:'l^t-tJf[rt:
                   *liri":, .i..i' pto"iocd u'1; such ch*k*rsld)dri*
                                                                             rrpon srt mslrmtr(
                                                                       Iileoronic ]'untls Transfcr
                   [ii1ii i*l,,iyl'ifiium:ntaliiv, ot tn'i'1'                              the.lrralion designxlcd i" tlt"tf:.i:.:',lt
                         pNmcn(s are dr.r.,t ,"..,r.i'Uy'i*#;f.t;; ;...ivql at
                                                               uvl  inai'      o"o'toncc    sith the notrce Dlovrsrons in scct'"n r)'
                         ;idJ;\Hfi; ;i ,iilid'    a;sgti'to
                                                                            '  if                 naniil oavments are insufficrcnt to
                   ",.h
                   l.ender  mav Ietnrn any p,vn,tn' o"'p'iiiuipalmorr                  P'.y-Yll::
                                                                                         rrre
                                                                                                                        to bring the Loan
                                                                           paymcnt.ol pJill]ilmell insufietent
                    brine drr I.oan curent. Lcnder may accePt Ty                                                                 or paltiai
                                              o[ any    ngtir treriun,tir  br prejuriicc ru it, tiritis io t.fuse such plTnent
                    cunlnr. rvirhuur wairer                                                     pay"nts at thc trttc such paymc,ts arc
                    Davm.ntt tn the tunrre,   h,t  Lt'dt;"*';;;;;Gtr"r'io'upirv           'utt,, Juc date, thcn Lsdcr *"1-]-"L!:'
                    icicoLcd. lf each periodrc
                                                   pryr*i'trippi"[-rlui i,'r'ri"tot..r                                   payment l0 bnng
                                                             *viJr'r          unapplied    funds urrril tkrnower maha
                    inteitst on unupplicd fr,*.     f-tnOt'             'uth
                                                                                                        of time' Lender shall eirher apply
                    the Loan cumnr. lf    Bono*tr      rjoci            .*iih
                                                                  il*'a*.       i-iiasonable.penod
                                                            B"";;; iifi 'p;ii;i;il1"'       such fun'lc wiil bt roolied to the oulsrndrng
                     such lunds or rcturn tha,l ro                                                   No offxt oi claim rvhich Borrorver
                     crincipal balance undcr   thc          l'""'1"]ii'itii'[ii"  io  fo'etlou"t'
                                                                                                         ftom makios pa)mcnts due undct
                     mqhrharc nou      ot in rhc  ftrlurc        te"'*
                                                                   i:;"^d""h'ri  i& tl::"t
                                                                                                 and aglccmcnts secured hy r}rs Security
                     r_hc-Norr rnrJ thrs          lnsrrument or perlbrm:nB thc corenallts
                                           securitl,
                     insfiumcnl
                                                                                       Except as o.lhErursc Jcscrlbed         in ihls Sec1iofl 2'   all
                             2- Aoolication o[       Peyments        or Proctcds'                                (a) intscst
                     ,,#;,if.xiiJl';i'.pelffi;ll;.ri,         li.iiu. ifiilq rn thc forrowine ordcr of priority:
                                          (h) p,,nt'pti i'?i'not;;t'il;ii  (c) arnounts duc uids Sectioir 3 such paymcnts
                     due under the Note;
                                                                                     ir hecame duc. Any rmaining am{runts
                     shall be apphetl ro e".n r.riuat'rTy*".',ni;'il';;il;trtch o'" unat' this Secutitv lnstrument' and
                                 fitst to lare tt"*;T"t'#i1";i,.o;;;;';it
                     shall be aoplred
                     i*'!1t*llT*'ff1'j'J,1]ll,1i,tffti5;wo ror rrJerinqrenr Periodic                                       Pa]mcr{ whith'rnclucres a
                                                                            aut' the prlment m'y         Ue ooor'tt to the deljnqurnr payment and
                     suflicient rrnount (o pry any rut'ir"igt                                              Ltlicr m'y upplv arv pavment rccci"ed
                     rhc latc charge. If mor. rttun one PLTin
                                                                             P;ryi;tft'ffi*diie'                           iiai,   cacn psynenl.can be
                                                                       i'i#odi,     Pry*.n,, ri.       ano ru irtJextdnr
                      lrom Borrou,cr ro     fi.   ,*pny*n, oit,t
                     ;:i' ;;;il i; ;; ;ii,,yt c]d;#;           ;:U; [* k,                              n*
                                                                                        HJ#'$ff H,'H#fi,fliii
                      mote Periodic Pr)mtnts. sucn
                                           Pleelry:'i:;Y,*Lald;ll.nl'::l**:l,ill}l5,*=g,,",u,ftrl.-. *d*
                      h'appried frrst to anv

                      ,n. o.tii',fl1fi'1,?Ji1il,li,T,ffi;;";*;ti'i'i'"'
                                                                        * ct'",s' rne.amuoni' orrhe ec'iodic Pavmrnts' are duc
                                                                                         on tle oay Peridic Payrmnts
                           3. Fundr for F.rrow     I,.,#.H;*;';;it-p.i ,o"t-,nao                                            duc
                      under urc liotc, unnl the Note fitiT'i; tun: ;;'iti"    "Fun&")-to provide fa payrnent ot amornts
                                                                                                    this Sca[ity lnstrrment as                            a

                      iol: (ai taxes aod assessments t;fiil;; itlms
                                                                    which'cat  rttain prioriiv over

                      ii;;:7;;il;,.,*";:,:;:'ili;trt1il:H#trjjgi.1'H"*tlXnnf+,!i{#:
                      rH[H    Y ilJ. Tl ;]'J.i,L-ii, vrrh     #""*'i i" i**'' l'l;'+,* *3;xUllY 31$',ii
                                                      iiffi; provsront:l ST'o:
                      ins**." p,.oirn* jn                 lhe
                                                       accotdance                           thal comrnunlly   i';'#"XrJil"#.",t'l'-C.t"-r,
                                                                                                                     may rcquire
                       Irens., At originarion o, u            *v'hi'j,,rirs',lti ni,            of the   Los. Lerder
                                                                                                                                         dues, fees md
                                  Dues, Fces. _o            irr**,iiiii"ny,.uc        ..,r..*a_iu-n"io"o, onrr'such of amounls to
                                                                  "ilrriolt'iti'tt p'o''ptly
                       Asffiarion                                                            furnrsh to Lendr all nonccs
                       assesmglts sfrnll bc an         n*"t' f't*            "l'itoJi
                                                                                          r*at rtr Esclow Iters uless Lendcr wuves
                       bc oaid mde: tlus Se.ljon             *""#; t'ii'*                       ir't
                       Borouer'sobtigation."p'y;;;';;;'f;;'*y"'all'EssowltemsLendtrroywattcBonoucr's
                                                                 il;"* Itemt atnnv ti'nt' aov suctt*?iver mav onlv                                        be
                       obli8at,ort ro pry to Lendcr rrJr<il
                                                                      i#;;;      'll   shrll pav directlv'
                                                                                                              '*hen
                                                                                                                      and whcrc payoble'
                                                            *tr'            iinower
                       ;'-   "i;;;;   in' tL rucrt
                                                       'r          "ii"i'
                                                                                                                .   * FtiNWu/torm
                                                                                                                                            |1}
                                                                                                                                             3orE r,ol
                                                                                       Pa1'r {! 1l
                                       tn'ot'                                                                         V
                        @o.llox)




19-41045-aih   Doc 15-1           FILED 08/22/19                                 ENTERED 08/22/19 15:52:59                                                     Page 7 of 33
                                                                                            P s ot,'6    r.tria.m --'ii.iinrr
                                                                                            Vi$i,li'*Ii,,-*0. l1o,'IBi %1{i'
                   due for ary Escrow ltems for wlrrch pryment of Funds har been uarved by Lenda ail, if Lmdcr rcquircS
                   shall furnish lo l,ender receipts er-idencing such pa;mem sithin such trm pfiod as Lender my rcquirc-
                   Bonowa's obligation to make surh paynenu and to provide receipts shall for all prrrposes be deemed to
                   b€ a ccy(Tant aftl agre{flcnt conllined in lhrs Seruiry InstrurneDt. as rhe pl.rrsc "covenant aDd agrccmcnt''
                   is useil ur Sertron 9, lf Bonower ts obligatcd to Fy Frcrow ltems .l;rrrtly, pursuant t0 a waivu, and
                   Bon'ou'er [ai]s ro pay the amount drrc for an Escrow Itcm, Lander may exercise its rights under &cdon 9
                   and pry such amoun! and Borrowcr siull thcu bc obligatcd undcr Y'tuon 9 t0 rqay ro LcndBr any such
                   anouot, Lender may rcvoke lhe warver as to any 0r all Escrow lierns at gny time by a notice give0 in
                   accordance       wid Seitiotr   15 uld; Dpon such rcvocation.   &xrorvs shrll   pay rc Lendr all Frnd:, and in
                   such amoun6, Ihat are rhen required wder this Secrion 3.
                        LenJer ma), at opy timc, colleet and hold FuDils in an rmount(i) sufficielt io pcnnit Lcndcr to apply
                    tht    Funds at thc tinrc specified under RESPA, and ntrt to cxc{crl rhe maximum amounl a lcnder can
                                                                            &)
                   rquire under RESPA. Lcrrdcr shall cstimate lhe rnount of Funrls due on the tasis ofcurrenr dalx arrd
                   reoonsblc c.srimales ofexpcndiuret ol futlrc [scrrr* lttnrs or utherlvrse in accordoncc wirh Appticable
                    Latv.
                          The Funds shall bc held in an inslitulion whosc drposits are irtsured by a federol agency,
                    instrunurrmlity. or enlity (including l,mder, il Lenda is en instituticn rvhosr dcposiu are so insurcd) or in
                    any Fcdcral Home l,oan Brnk Lcdcr sfu.ll +ply lhe Funds to pay Ie Escrorv Ircms no lrrcr lhan the iinre
                    speciiied undet RISPA, Lendcr shall not charge ihnower for hotding:rnd applying rhr Fun&, annirally
                    rnalyzng thc escrow accDurlr, trr verifying tht [scroiv Itemi. rrnles t mrlcr pryt l]ormwcr jntercst on lhe
                    Funds and Applicablc Law pcrmits Lcrxler to makc such a charge, Unicss ar agrecmcnt iB madc in wi(r,19
                    or Applcable Latv rcquircs intuest lo bc paid orr tlre Funrls. Lendcr shall not bc required to pay llonower
                    arry intcrct or earnings on thc lundl Borrowrr and Lends cm a4rcc in witing. horvever. thal interest
                    shall tie paid on rlu Funds, Lcnrler shall glvs ro Btrrou'er. without charge, a* annual rccoundng of thc
                    l;unds   as   requiral by RESPA.
                         Ifthere is a srpl'us oflunrls held in esoow, as defrncd undcr RESPA, t.ender shall accoufll lo
                    Borrower for $c txcgssfunds ia accordanct *ith RESPA, li there is a shortagc cf Funds held in escrow,
                    as drfincJ under RISPA, Lcndcr shall notify Rdrrrrrcr re ffquircrl by RiSPA, and Bono'n er shatl pr), lo
                    l.ender the finount neceigry ro mat e ilp thc shorlaBr in accord,lnce qrrb F-ESPA. b$r D Do molc than t2
                    monrhly laymcn*- lfticrc is o dehcicncy ofFlrxls held in escrow, as rlcfired under RESPA, Leoda shall
                    notifi Borrorru ar requiierJ by RESPA, and Borrowrr slrsll pay 10 l,end$ lhe amount netesuy o rnake
                    up:thc dericiency in acr-:ortlaace urith RIISPA. but in no more ihan I? nxrnthiy palme[ts.
                     '
                          Upon paymenl.io full ofa]l sums secuctl by this Security In$rumett, Lcnds shal] promprly refunil
                    to Donovff any Funds held by Lcn<ler.
                          rl. Ch:rgo; Llenr, Borrowm:ha1l pay all larts, 6ssknrt. chage, finer, and impoijlims
                    amibutabk ro tho Proptrty rvhrch can artain priorrty ovcr this Secur.ily Insrumetrl, lcaschold puyntmts or
                    grormd rens on the Property, if any, ard Comunity Associadon DBes. Fecs. and Asscs'srnents. if ary. To
                    rhe cxlfil thst thtse itsn$ are Escrol ltems. Bofio*'cr shall pay thcrn iil thc rolncr provirled in kction ].
                          Bormwer shall prornptly disr*arge any lien *hic} has pliority ovtr this Security InstrLnncnt unless
                    Borrower: {r) agrc(s rn witlog lo the paymem of lhe obligation secrred by the lien ir a nnnner acceptable
                    to Lc*de1 but olly so long as Bonower ls perfomxrrg such agrecment, [b) conlesls the lien in good faith
                    by, or delends against enlorceocnt of the her in, legal proeedrngs rvhich in Lcudcr's upinicn opcrate to
                    prevent [rc cnforcemcnt of the tien while thosc proceedings are pcndlng, but on);r until sucb procccdings
                    ue toncluded; 0r ic) scrur€s fom rhe holder of rhe lien an agreement satsl'actory to Leode, subordinaling
                    the licn to this Srcurity hstrurnrnL lf Lcnder delermines that rny part of rhc Proprty is subjea to a lim
                    w[ich can ailain pdority ovrr riris Security Instnrment, Latder msy give Bonower a notice ide:riifyhg lhe




                                                                                                                /
                                                                                                                      I
                                                                                                                    Fom3036 1/ol
                    @rr{or1ro,o,                                                                     V-




19-41045-aih   Doc 15-1             FILED 08/22/19                      ENTERED 08/22/19 15:52:59                                   Page 8 of 33
                                                                                     l6ll r:4USO&Wlao                .itrztf,r
                                                                                     9:6 ot tE      trit!?.00
                                                                                     oirnr Hwcnart        l200a00i0491
                                                                                     i.uhbu:l Cil.lv l.@rd.r 6xlt) *lEl

                    lim l,V:thin l0 &ys olthc date on q,hich rhet norie is givcn, Bonowcr shall sarisry rhe liet or take one or
                    mote of the ,cdons ser forth abovc io this Section 4.
                                                                  I
                         lrndcr may rululre Borros.er to pay otrc.[me charge lor a real estate trr rerification anilor
                    rcporiDg scrYice used by Lendff ln cotrncclron uth rhrs [dan.
                         5, Propcrty hturance, tlonowcr sha.ll keqr the rmprovcmems now existing or hncafler ercctcd on
                    lhe Prcpcrty insued againsr 'loss try firc, hazrds included sithin tlrc rerm "errrndcti coveugc,', a-nd any
                    other hazards includrng, bui rol limile.l to, carlhqurkcs anrl lloods, ftr whiclr Lcnder requircs insurence.
                    This insurance shall b,c maintaincd in tht amounts (rncludlrg deducrible le!'els) anri for the pcriods rlrat
                    Lcnder requircs Whot Lerder tcquires pursurnt to lhe pruedif,g tcrrutres cm rhasge during the tem of
                    the.Loan. The imurance canier providrng the insurance shall be chosen by lJono',rer $bjec1 to Lcndcr's
                    right to dsapprovc Borro*ei's choict, which dght shall no( b cxercised, Dnrc0sonrbly. l,gtrdtr:may
                    require Borrowet to pay, it connection with this Loan, cither: ia) a one-dmc charge {or f}ood zone
                    dacrmination, c$tificitiotr and truhng servicss: or (b) a one-tlm chargc for flood zorc rleterminarion
                    and cenification seruiccs and subsrlucot chrgcs tach lirm renrJ1irrg5 or similar clranges occur which
                    r"mably might a{fect slrch JetermlDalron or ccrrificarion. Bosostr shall aiso k responsible for the
                    paymenl    o[ ar; iccs :mpostd by rhe Fedcral Emcrgency L4anagerr:ot Agenry in connecrirxr uirh the
                    rcview of any floorj z<me determjnation rcsulLiag frorn an objer"tion by Bono*'er.
                           lf Borrower fails ro mrintain cny of rhe coyeragcs dcscrrbnl abore, Lender trr?y obEin insurance
                    toverage, at Lmdrr'c oplron and R)roNcrs expnsc. Leoder h rrndm no ohligation to purchasc any
                    paflrcular ty?e or amount of roverage. Thcrcfore, such coveroge sh;rll covcr l.eniler, but nuBhl or might
                    not plo$cl Borrorvs. Borowel's equjly in lhe ftopcrty, rx lhe conlcnts of tl:c Propcrg, a8ainsl any ,isk.
                    hazrrd or tiabilily and mighl pror.idc A€lc, or lcsser covcrage thnn u6 prceiously iil erlcct Ilonorrycr
                    acknowledges *rat thc cosr 0f lhe lnsuran(e coverage so oblaincd mighl signrficrntly excerd thc cor;t of
                    Ittsuran(e thal Dorron'cr could have obErrcd Any amounls disburserl by Leilder under rhis Scrf ion 5 shall
                    becomc'Jddiljonal debt olBonon'er sccured by lhis Security imrrumcnt. 'Thcse anounts shall biff intcre.rt
                    et the Note rate ftom fic dare o[ drsbursemtni rnrl shall bc nayable, rvith snch.intetest; upol| mtice from
                    Lcnder to Bonow* rcqucstinS payme[t.
                           All insurucc polrcies rquirc.l by l.ender and rcncrvals of such policies shall bc suLl.;cu to LEtdcr's
                    righi to disapprove such policies, shall inclutle a siandard mortgagc €husB. aod shall flnme L€ndcr          as
                    mortgaBee andrlor as an additional loss payec, Lcndcr shall have the right to hold the policics,and rencwal
                    (crtilicates. IfLendr rquires, Borrower sluil prorlrptly givt to L.nder all,receipts qfplid premiiars and
                    rencwal notices l[ Bonorvcr oblsio.s Jry forn: of iosuranct covcragcr r']0t otherwsr requircd by Lendcr,
                    for damage lo, or deslruclion of, Ure Property. suclr policy shall rnclude a slanJud mortgage clause and
                    shall narnr Lsader as rDortgrBcd anryor as an additicial loss payee.
                           ln the e'err of les, Bono.vu rlull giue f,rompt rroticc to tlc rnsumncc cmic and lsrdo. t-cndcr
                    m8y mahe prool ol lc6s rf nor made pronryrly hy Borro*er. Unteas l-eodef and &rrrowcr oth*riSc atrrea
                    in writing, arry insumnce procecds, whether or Dot tle underlyrng imurance rras required by Leo,Jer, shil
                    te applinl to restoratiom or repai of thc Prcpeay, rf lhe restoraticn or relair is economically feasiblc and
                    Lende/s seoriry is nor lessened. During such repair and restoratiun lxriod, Lender shall ha\re thc riglt to
                    hokl such insumnte proceeds $ntil Lender has had an opponun't] to insped such Bropcrty to sssure lbe
                    work has becn cornplercd to Lender's satisthction, provided that such rnrye€tion slrall be underEkcll
                    prornptly. Lmdrr may disbme procrcds for dr repars unJ r*toration in l singlc p3ym6l tr ir c ssis
                    of progress piymerts as the rvurk is conplcted. Unless an agrefite0l rs rnadc in nriting or Ap'plicable Law
                    rcqulrcs inlcresl ro bc pard on such rns'rrancc procecdi Lendex' shall not be required to pay Bonover any
                    intdesr or earnings on such proceeds. Fees for public adjusters, or other third partics, retained by
                    Bonorver slull rot b€ paid out of rhe insurancc prateds and shall be the solr obligation ol Boroivcr. If
                    lhe rstorariul or rrpaii is nut ecotrt{oicdly [casible or l-ender's s{lrrjr.v would be lesscncd, lhe insurance
                    pioccrds shall be applrtd to tle surff rcue.J by thrs Security Inslrumcnl, whether or not then due, xith




                    @;lr1ox1
                                                                                            '"",plutl            Fonr   3036 lr0t
                                 'u,u',




19-41045-aih   Doc 15-1        FILED 08/22/19                         ENTERED 08/22/19 15:52:59                                       Page 9 of 33
                                                                                         lli'ii'13**"',iIii, e.-l^iiiill"
                                                                                                                     u,i',;
                                                                                         ?   li*,!l
                                                                                                      ;
                                                                                                          ;H;,,*.   *l   tflli
                    the excers,    if ary,    paid lo Borrower. Such insurance proceeds shall be applied in the     rder   provided for in
                    lhcrion   2.

                          If Bonorcr abnndons the Proprty, Lendcl may fik, ncgodate and scttlc ary available insura.rcc
                    claim and iclaitd rr6ters. lfBorrowo does not responrl rvithirr l0 days to a noticc ftom Lea&r lhar dle
                    insurance carlier has offoM t0 seltle a r1ain1 thcn Lender nay ncgotrare snd s.tlle the claim. Tlre 3Grhy
                    period u'ill brgrn uhen thr rotice rs grvcn ln eirhr eycnr, or ir Lender acquires rlre proprrly urdcr
                    sectron 22     or   otherwise, Borrower heretry arsrgns to l.endet (a) B,onowcr's rights to any insuarcr
                    procccds in an amount         rot lo crcecdfic                                  tiis Security Instnment. and
                                                                     amounts unpaiit under thc Nore or
                    (b) any othcr of Bonower's righrs (othcr rh.rn t}e riglx ro rny rcfund of uneanrcd prcmiurns paid by
                    Bonouer) under ali inmrancc policies covcring the Property, insof;r as such rights ac applicable to rhe
                    coveragc of the Prqrrly. I-cndcr may use tltt insurf,lcc procccds eithcr to repair or rutorc the ltopeny or
                    o pay anounts unpaid under llle Nole or this Secr:rity inslrurhent, $,hcther or not then duq,
                         6. Occupalry-. Borroscr shalL occupy. cstoblish, srd use rbe Prcpcny as Bonower's principal
                    rcridtntt within 60 davs aftc the exmutiotr of this Se<trity lrslrumsrt tnd shrll continue to occupy thc
                    Properry as Borrowcr' s principal reridencc ior rt lea;r one year afttr the date of occupancy, unlcss Lcxlcr
                    oilrrwtsc sgrecs in xriring, which consent shall rot bc unrclstnalrly wirhheld" or urless exrcnuting
                    urcumstalces cxist which are bq,ond Sorcwer's conttol.
                        7. Preservation, Ihintencnce and Protectioo of the Propcrlyt Insprctlons. &rrowu shall not
                    dcsroy, damage or impnir fte Propcrty. allow the Property rc dctcricr0te 0, commit lvaste on the
                    Propcrry. \\traher or not Bonorver is rcsiding in the PrtTsil). *:n:owcr shall mainraln the proprly ;n
                    qds toprevml    the Proprty from detcrrorating or derreasing rn valur: duc to irs condition. llnlGs ir is
                    delermincd pursuant ro Seqion 5 fia rrpair oi resoration ii nor a;onomicrlly fcasiblc, Borowr shall
                    promptly rcpair the Propeny           ii
                                                       daoaged 1o avoid lurthcr detsriorarion or damagc. [f insurmcc or
                    condemnation proceeds arre paid in connection with damgc ro, or lhc takilg oi, the Froperly, Borower
                    slull be responsible l'u repairrng or restoriog rIrc ltoperly only if Lerrder has rrleased procseds for nch
                    purpmes, Lender may disbuse procecds for thc rcpairs and rcstoraliox n a stnglc palnlilt or tn a serics o[
                    plogress pzyrrcn6 Bs lhc work is cornpleled. [l the insurance or condernnation procceds arc nu suilicient
                    to rcfnir or rcstore lhe Propcnv. Romrer ir not relieved of Bonoqer's obligatirn lor the conlpletion of
                    such repair or rcstorati(m,
                           Lender or     iu    agurt mry make reasolable entrics upon antl inspcctrons of tlre Property.         lf it has
                    rcasonable cause. Lender may i:rspecr the ioterror o[ thc improvemmrs on the Property. Lendcr shall givc
                    Bonowcr not:ce at thc nme of >l prior lo such an inrerior inspection
                                                                                      slrci$ing such reasonable ouse.
                         8. Bsrrower's l,oan Application. Borwer shall bc in defaulr it, during the Loaf, applicaaion
                    proccss, Bonorrer or lny pcrsons or entitics aclrng al d1c dircction of Borrower or with Bonorrn's
                    klowledgu or conknt gavc marenally fr1sc. mrslearlrrg. tr ina(untts rnfirmtion or statsnen?s to LesJe
                    (or foiled to provrde Lender with material information) iD conncclion rvrth thc Loan. Marcrial
                    relres€[ratlons include, bur a]e not liimld to, Iepre$nlations concernrng Borrower's occupancv                  ofihr
                    Ploperty as tsorrower's principal residencc.
                          9, Protection o[ Lender'l Interesl in lhe Properl-v ard Rig]ts tJnder thh Secuilty lnrlrumfnr. If
                    (a)   Borrocr fals to pafm t\e covenane ud agrmnts mntaincd rn rhis Sccurity Insiurent. (b) ilrrrc
                    is a lega) proceeding ttrt night significantly affect Lcndcr's intcrlst rn rhe Property aacUor rights under
                    this Security lnsrunent (such x a proceediug rn bankruptcy, 1nobatc. for condcmnarion or forfcirure, lbr
                    cnforccnrnt of a lien which may a$aio priorily ovu this Security Insnument or to cbforce laws or
                    rcguiatioos), or (c) Borower has sbmdoned the Pnputy, then Lrnrlcr may do and pay for uhatever is
                    reasoflable or appropriate to protecl Lendcfs inleresl in thc Property and rights uoder thrs Security
                    Instrunrem, including protecting andlor assrssing thc valuc of the hopcrty, and secwing ardor rcpaiiing
                    rbe Propcrty. Lendw's actions cnn includc, but ec not limited lo; (o) palng an), sunu sccuEd by , licn
                    which has priority ova thjs Sccurrry Instrrmcnt, (b; apptring irr court; and (c) paying rcrsonable




                    @tee1orl        roro'r
                                                                                                      -*0vlil,,y,.--




19-41045-aih   Doc 15-1            FILED 08/22/19                        ENTERED 08/22/19 15:52:59                                           Page 10 of 33
                                                                                  ts:Eor lt     F al3?,@ t1 2aA;
                                                                                  Dtanr ltf+.ta        T:E6l@r0a9t
                                                                                  Irsblll Crnl/ R.cor6r gX{.) ltlEl
                   auomcyC Jecs ro,protect ils interest in thc Prop€rty-andor rights under this Security
                                                                                                               Instrument, including
                   its.se!ur.9 posirion in a baril(uprcy pr,xccdrng.-securing thc propaty incl.de, but is
                                              ,:
                                                                                                                      not iimitro
                                                 rDake repa.rr-s, ch,n€e locks, reptaie or Uori up Ooors a:d windows, drain *aier
                                                                                                                                 t,
                   -!.ntain8, thc l:oetry
                   rtlm lrrH!(l               building or orher code violahons or dmgcrus condiriom, and have utrlitres urrred
                                  ,:ltmnare
                   on or otl. ,tlthough Lcnder may takc action undcr t\is seclion 9, lrnder does oor hav. ro do so ad is nor
                                       or obligarron ro do so. Ir is agreed rhar Lender incurs no Iiability for nor rrt ing;ri or;lt
                   :L9.r:"v.,!r,I
                   atllorrs a[thorizcd unr]er this Secuon 9.
                          Any amou:tts disburscd by Lmder un&r this Scctioo 9 sholl Letome uddrrional debt ofRorrorvcr
                   s.gqued by this Sccrritv lnsuumenl fhes€ ctnounts shall hear inlerrst ar tir Norc
                                                                                                               ratc from the dare of
                   disbursenent nnd stutl bc pa)'ablc, uith such interest, upon nDticr liom Lcndcr to Borro\4er          ;d;,;
                   P3)'rncnr.
                   .     I{_t.    Security Instrumnt.is on a lcrschold. Borrorver shail cur:rply wir}r all tire provisions of rhc
                   Ieax, [lBonovcr acquires fee tirle to the Property. the leasehnld anrl r'ne tie tirle shall mt magc rrhlsss
                   Lcndcr rgrts to tlrc mergu in witing.
                         10. lllortgage lnsurance. lf l*nder requrrcrl Moflgage lnsurance s a condirion of maling the l.oun,
                   ,-
                   Ilorrover shal[ gay the premiurns reguired ro nuinai: the Mortgagc In-surance irr ef&r-r, tr, for iay reaioo,
                   the Mortgage lnruraDce covemge rcquircd by Lcuder reases to 6e avarlable fronr the mortgagc insurcr rhat
                   Fcvroysly providrd such insuran{e rnd Boirowcr u,os rcquired to uuke sraarately desl}rired pa},rugn6
                   rowlrd Llc-premiurns ror Mongagc lnsurancc. Llorrower shall pal thr prcmiurns rquired io-obtrin
                   coverage substartially cquwaltnt to fic Mongage lnsuance previo:sly rn eifccl. at a ire\t $rbrjlanlrally
                   eouivllent lo the (ost lo Ilorrorver of the l*longage Insurance periousty rr effect, tom an ailm:re
                   IuorlSagc insurcr sclcctcd by Lcndcr. If subsrrnthlly equivrlent tvlorlgage Insurance coverage is lot
                   avallablc, Borrower s,hall conrinue to payto Lender 0re amorau ofthe separitcty rlesignand payriglrts that
                   were dle rvhen the insurance covcragc rosd to tr in eflxr. Lmt]er will uaaapl,           ,*   ali iaarn rtrq*
                   payments as a aon+efundable loss riscr"e Ln lizu of Mortgagc intrr*,..              iu,'n'r*r;;;*;;ii-b"
                   non.refundable, notruthslanding lhe fact lhat the Loan i( ulrrmartly priil in full, and Lcndcr slrall nor be
                   required to pay Bonower any jutcest or earnilgs oo such los restrve. Lsrder cin no longcr rcquirc loss
                   reseiv! pnymcDB if Mongagr Imurarce coverage (in rlr lmounr a::d lbr rhe period that tinaa icqulrcs;
                   providcd by an,insurcr scl*rcd by Lmder rgain bcromes a'arlarlc. is obraine.d, and l-cn<kr rquires
                   separotely dcsigrated paymcnls to$"rd rhc premiums for Mongage Insurance. If l,ender roquired Mor{gcge
                   lnsurancc as a condrtion of mrhng rhe L6an and Borrower *as reqrired ro make sepritrly dsign-ar6d
                   pslmeots rowar{ thd preiliuru lol Morrgagu Insurance, &rrrowor shal} pay thc premiums rcquiied to
                                                                                                                        -Lcndcr,s
                   maintain Mongagr lnsurancc in erlcct, or to provirle a non-refun<lable ios ris".u.. mtil
                   requilfiEnt for Mi:rlgage lnsurance exls in accordance with any uri(ru a&rccmert trclwten &,nower and
                   Lender provrdir,g for suh termnation or unril termination is tcquir:d by Applicable Law. Norhrng Ln rhis
                   &ction l0 aflecrs Borrorver' s obligation to pay intero$ at thc ratc provirjed in rhe Norr
                         Mongagc_ Insrrmc reimbuses Lendcr [or any mlity thrt pucha*s thc Note) for ccrrair lwcs it
                   lay incur if lJonouer docs nol repay lhe l.aln as agcxl. lorro$er is ,rol a parly to lhe Mortgagq
                   Insurance.
                         Mortgagc inswqs svaluatc illcir lottl risk on all suclr lrrsurtrnce ro lorce frem tire to timc, and r}ay
                   cnlcr into agresmctlls with other parties that shate or modi$ their risL, or rcdum los*s. ll,ese agr-riais
                   are or tefms and conrJitions lhat are srtisfmtory to dE moilgage insurer and the other party (or partieslro
                   thcsc agrcemenn, Thixc agreemcnt may requiic tlre mortgagc'insurer to rnake paynrais using ary sourcc
                   of funds that the mortgage iosurn may hare available {which nny mclude flx}ds obraincd from Mortgagc
                   lnsurance prmiurn),
                         As a rcsult olthese ageemens, Lendcr, any purchmcr 0I lh€ Note, mu*$r iffiurs, any refusurei,
                   any olher fftity, oI      afflliato of arry ol the foregoing, may rcctivc (direrdy or inrlktctly) anrounts tirat
                   dcrivc Eom (or mighr 'rly!c chaJactcriz€d as) a poriion of Bonower's pa)rynetrts for Moa$ge lnsurance, in
                   cxchaDge for shnring or modi$'i:rg the mongage i.lsurer's nsL, oi reducing losses, If such agrccmtnt
                   provides ihat an affiliae   of l,euder talcs a   sharc   of th€ insueCs risk in    exchangc for a   sh*i of   rhe
                   premiurns paid tq thc insurer, lhe arangcmcnt is often termed 'captive reinsurance," Further:
                        (r) Any such agreemenh will noi aftert rhc tmourts thrr Bonower brs egreed to pay for
                   Mortgrge lusurance, or ony other t€rms oathc Loan, Such agrernrDtr will nol lncrme the irnounl
                   Errrowtr will one for Mortgrge lnsurance, and thel' will not entitle Borrower lo:nv refund.


                                                                                             .,,Lvlli*y I
                   @;'o{or) *'o'                                                                  -
                                                                                                 (/   '   3036 r/{1
                                                                                                                  Forn




19-41045-aih   Doc 15-1          FILED 08/22/19                       ENTERED 08/22/19 15:52:59                                        Page 11 of 33
                        .   {b) Ahy x uch llgreemcnts will tlot srfsct      rigbls Borrower has _ if any - wiai nspett lo the
                    -iuorrgrge
                                  Insunnce under the Honeownen -thr    protect-ion Acr of r99gor.ry
                                                                                                      oirtorlr". iiir.,ighr,
                     my. lndudc tht right lo rectlvc ceri[ln dirclosures, to ]rqucsl rnd oitein canrel6tion of"lhe
                                  rn5{rence, lo hare the lrlorrgagr Insuranrc tcrmlnrtrd sulomatlcally, rnd/or to rerclue
                     ",5s-rg:                                                                                               r
                     t,.fo,:d
                               9l any'lVlortgrge Insurlnte prcmiumr that lyere unearnnd at the timr
                     terminrtion.
                                                                                                               Jiilh
                                                                                                               .;oruii;i;;             ;,
                            I l. Asignmtnt of ltliscellantous Proceedsi For{cllurc. AII Mrsrellareous
                                                                                                          Procoe& are hereby
                     essigned ro ild shnll be pard ro Lmdcr.

                    ..- .llu..PtT::ty is damaged,
                    the Prop?rty. if thc rcstoratton
                                                          such N{iscellaireous Proceeds shali tre applied to reuoratioD or      rqair of
                                                        or repnrr is cconomicrlly leasihlc anrl Lindels smrirv is not           ieiscnca.
                    Dur i,rg such rcpalr and resrorerton priod, Lcndcr strall hivc rhe nght ro hultl such Misceilaneous lioerds
                     until Lcndcr hes had an opporrrrniry to inspeit such proFrty ro Insure rhe work has been a*p:rior t"
                     Lendcr's satisftrction. nroviried thrr surh inrpecrion slnlt L riMertakcn promprl.v.      L;;,ley;t;j],1;;;"
                    rcpairs, and.rertoration in a single disbrrrsement or in 0 senes ut piogrcis plymcnts
                                                                                                                          as-tk'wori ir
                    compl€.M. tlnless an agrcrmenr rs made in Nr':ring o( Applicabrc I.a*'rcq"uirx int6r.J to b"
                    lvlisccllon.ous Prrreeeds- Lcndcr shail rk)r b. rquired to pay Borruu.er ily iDlerest u eamings on
                                                                                                                           i;     ;; ;c;
                                                                                                                                     such
                    lvliscell:neous Procr-ds. I f the tc ttorahon or re pair rs not economi;a lly feasib le <,r t enOer' s secfurv *outO
                    bc lcssoted, tlx Mirellaneous Procccds shall 6e applied ro the sums secrned b1 this Security inrri**r,t,
                    *'hcther or loi then duc, rvirh tfic crcess, if any, p.ic to mrro*i- ,\ucb Miscellancous yrocec&
                                                                                                                                  *rati tc
                    applinl rn the order provi<icd for in Section 2.
                           ln the rvrnt of 3 rotal t.aking. de*ruction, or loss in ,aluc o[ thc prupcrly, rhc Mircllancous
                    Iroccet-lrrshall be applied m ttre srms seclrctl by rhir sccruily Imfiurcnr. *rraher;inJ,ii* J.i,:"ii1,
                    lhe extcss, ifany. paid to Bono*cr.
                          ln lhg event of a panial Ekin8, dcstruction. or loss rrr virluc of rhe Property in whrch the failmrkel
                        .
                    vJlue 0f the Property mrnledra(dy bcforc lhc partirl hking. *atuclrutr.            ti tors in value is egual to or
                    greater than thr arnout)l of tlre suns secul€d by dris .Smrrnt;' hsrnrmm.t imxdiatcly bcforc tir parrial
                    taking,,dcshrcliotr, or.los ir valuc. unles Ilcrrroxer and Lender orherwise.s'.. fi                         JtJiil.
                    sccured by this Seturiry Inslrumcnt *rall bc rcduced by rhc anuunt of thiMiscellsncous            ""itiog. Procccds
                    multiplied ty Ihe follouirg iraoion: (a) rhe tual aurourrt of th: sums secued immediately b€fore tte
                    paflirl taling. clesm;mion, or loss rn value divrded hy (b) rhc lair marta valuc of ihc propeny
                    immediately oeiore thc partial taking. dcstnrction, or loss rn urluc. Any halmce sira)l bc pai{ to &rn iler.
                          ln rhc $'ert of c prrnrrl raking, {cslrucnon, or lms in valuc of tlic propcny i! wh6h lhe fair mrrltet
                    raluc of lhe Property rmnrcdirtely hefore rhe pirtial takrng, destruerion. oi lrsi in value is less rhan rhe
                    amounr oi lhc sums securcd inrmediately bclore rhe partiil uking, dartnic1ion,.or losj itr yalft, ulers
                    Borrower and Trndtr otherwtsc agrcc in *riing, the Miscellrneoui Proeeds shail be applied to tiie,srur:s
                    secured ry this Scruriry lnsmmcnr *'hether or nor thc sums are then due.

                    -     lf thc Pn:peny is ab.rndoncd by Borruwu, ol rl, after nolrcc by Lender $ Borrowei thar the
                    opposiry Pany (as detined in the oext senlerct) ojfers to make an iead ro setrle a ciajm. for damases.
                    &rrrower fails lo rcspond to Lender urthin 30 days rficr rhc dale L\e nolice is giucn. Lendcr is aurhori'zr{
                    l0 collel a0d. opply tl}c Miscellanous Proceeds crther ro restoratiorr or repair of the Propeny or io the
                    sums xcrrred bf this s(cunry lnsfrument, whether fi not fien duc. "opposidg iafiy'; malrs rlc rliira puty
                    thal owes-Borrowe! Misallancous Proceetls or rhe p.any against vhom Borrorver hx a nght of actiin in
                    regard lo Mrsceilaneous Procecds.
                          Borrower shall bc il dei'ault if any action or proceeding, rrfuti:er civil or cnmrnal, is bcgun tlo! in
                    Lender's judgnELli, <ould result in forfcirue or tix Propcrty or orlrcr rnaterial iryainnenr 6f lender's
                    ilterest in lhe Prolerty or rights urder this Securiry Imlrument. Borrowa can ctro iucl a dcfauk and,              if
                    acccleration tas occurred, reingate as provrded rn Sectron I 9. bv causing the acdon or prmceding io be
                    disnussed with r ruhng that, in Len&r's judgment, prrcludcs forfciturc of rhe Propaty or ohcr malerat
                    .impairmcrt of Le[der's interest in thc Proprty or rights undu rhis Sccunty tnsriu:mcit The proceeds of
                    any-awud or chim ftrr drmager that ar€ atiibuhble to rftc irnpairnent of Lende/s ifi&cst in,tirc Properfy
                    are hereby asrigr:ed and shall be paid to Lcnder.
                          All Misccllancous ProceilJ rhat uc not applied to resroralior or rcpair of the Propcrty shall be
                    applial i;r thc order provided l0r in Section 2.




                    @,;eatOx;       roac'r                                                                             fom 3036     1,01




19-41045-aih   Doc 15-1        FILED 08/22/19                          ENTERED 08/22/19 15:52:59                                             Page 12 of 33
                                                                                                 raat]7oE{056Eur{{7E 0Et0E/2004
                                                                                               P lO ol 15     FrJlS?.60 1l:2AAn
                                                                                               ?  lH,li' :m?, .*.. 0.,try*oftti hn'l
                         12' Eorrower Not Rereased; Forbe-arsnce By Lender Not o waiver.
                                                                                                  Fxteosion of th tune for
                    palment or inMificarion of moflization ofihr
                                                                 sums srcurcrt by rhis siecuriry
                    to Borrmer or any succe$sor in lnrcrcsr or sono*ei sirari noi
                                                                                                       t*@;iili.d t;i;
                                                                                                                 b;
                                                                                           ro rirasiGli;filir-"f 1d.;;;
                                                                                       "ffi"
                    or 0n) succcssc(s in ln{9rcst of Rnrowcr. Lcndcr srral nor be rcquircd ro
                                                                                               commetrcc pr*.idin*, ,niini,
                    any Succesor-:n Inraesr of Borrowcr or ro refwe           ro r*r*.1 r,." f* pry.;i;-;;;;;"";?;i'fy
                    ffiorllzallon oi
                                   the strns scured by this Sccuriry lnsrrunenr by rcason olany
                                                                                                icnund ,"Or Uv tr,.
                    Eorroner or rny Silcce*ors in Intere$ of Bc:rower. rtny forbiaralce
                    remedy.ncluding- *irhour rim:tarro[ Lend'r's actcprinc, orpuyrr.ris
                                                                                         b, L.j,d"                    "iirir.r
                                                                                                           ,;;;;i;;i;;;;f,;;,
                    JucstssoB ln lntercst o! Ihnower or in amounts le$ thm thc amount theo
                                                                                              noryrrlJx*,il.i,iili.i:              i,
                                                                                              duq shall not trc a waiver of or
                    preclude the exercisc of anynlht or rcmedv.
                          13. Joinr rnrr severir Iliabirity; (:0:slgne6i succrsrors     ,nd ,\r!rgns Bound,     Borrowcr covcnanrs
                    and agrees that Lloaowcr's obhgarions'rrdlir[it;;yi;li;;jrir,
                                                                                        rri *r"ii, u"*"*, ;;B;;;;ffi;;
                    <o-sig:rs rhis Securrry Insrrunmr but dom nor &ecutr. rhc Nore
                                                                                           1r ''co-signer''): t.) iJ*dgrirg ihi,
                    Security^lnsrrurnrnt onb to mortgagc, grunt rnd convey rlre co.signecs iotdist li        ii;'rfi;;.ry"ffi;r'il.
                    t,'rru of this Sxurity Insrrmtnr;   itl
                                                          ii nor pcrsonal)y'obrigarctr ti pry the      tir";;;i rit,[#;;ri,y
                    ln$rurnenii 3nd (c) Ngrees that Lenrrtr un<i any grhci Don"ower .rri cgree to exehq *rrriri,
                                                                                                                   rrcrteui or
                      *g:an1 accommodations rvith regard lo the, terfl$ of this Sxurity ]-nstrumcnt o, ifr. fqo,J Liif,oui'rfl.
                    c.o-signe/ s consent.
                         subjca to the provrsrons of saction r8. any successor il Intercsr of Bono*,rr
                    ^torTo*ers ohhg,alions unrlcr this Scculiry In;trunrnt in wnting. and is
                                                                                                                       \vho assum*
                                                                                                   approvcd by Lender, sirall obtain
                    all of Bonou'er's rtghls antl htnefits rnrler rhis Sccuriry lnstruiient. ruriin:t shaf nor bc rcleascrl from
                    Ilonowcr's obligarions and iiability uudcr rhis &curity'lnstrumenr u,rlcss Lrndcr agrees ,o ,ui.h;.1;;i;
                    yxng           coucnalrs.and agcem.nts of ihis securiry Instrum.rl shall bind (ixcqr os provided in
                            -,1.h.
                    Scctron 2X) md bsrelit rhe sucrer*ors anrj assigns of Lcndcr.
                          14. rom. charga. Lender nuy chugi Boroxer fees Jix rerl,icm perfoaredl ir csnnection with
                    ^
                    Sorrorvc/s dctarrlt, for rhc purpose of proticting Lender's irrtersr in th" irtoperty md righrs ona", rti.
                    sccuritylnsrumeil, rncludrng, bur not limird to, &rorneys fccs, propeny inspea'ioa aud"vahution fcs.
                    Il rcgard to any other fees. the ahsence of exprcss aurhor il y .n thrs Secruity Instrumenl to {bargc a sDeci fic
                    [ee to Rono*er rhall not be construcd as r prohibition on lhe chargrng ,rf
                                                                                                   iuctr fcc L*dt   n;    ,* ;hrrc.
                    fees dnt ue cxprcssly plohibitcd by rhis &curiry ,nsrrument or by-Af,plicabic Law.

                    .     Ii lhe Loa0 is subjtcl.to a larv which sets maxrmum lou chargc;. and rhat lav i5 finally interprered sr>
                   dut fi! intercsl or other loaa charges colkcted o( to bc solJsrcdln conncction nirlt rhr Loan eicia rfre
                   permitred )imits. then: (a) any such loan chugc sho l be rcduced by thc amounr neccssiry ro reduce
                                                                                                                                  the
                   durge to the pcrmitted lmit; anrl (b) my suns alrcsry collectrd frun lirnnwer nhich ercicded pemirted
                   limits will bc. refunded lo Bonowcr. Lcndu may cfi'oosc to make tis rcfund by reawrng *e prin"ifai
                   owed urder,rheNote or.hy rnaling a riircct paymtnt ro lhnower, lf a refunf redutes-princ'ipa1, he
                   rcduction will be treatsl rs a partili prcpo)menr wirhout any prepulrrlenr chuge (uhakr oi nor a
                   prcpayrnenr chargc is providcd for under the Note). &nrovcr's accepfance of any-such rcfund
                                                                                                                            made by
                   duecl paymtnt tc Borrorver rvill consti$te a u'livu ofany right oficrion Bonows mi.ghtlavc arisingout
                   ol rurl   qrcrclwgc
                          15. hotlces. All noticcs gttun by Bonowr orLendei in coanecnon *irh rhis Securiry lnsrrumenr
                   must be in writing. Any notice to Borrower in comccron wrh rhis Sorrriry lrutrument slrall be demd to
                   huve bccn given ro Bonorver vhen malled by firsr class mail or vhcn aitually dclivered to Borrowe/s
                   notice dcress if sent by other mefis. )'lotice io any one Elonowsr *lall consxtrrte notice ro all Borrowers
                   uless Applicablc Law expressly rcquires otlmise. Thc noticr aldrcrs shall be rhe Propefiy Address
                   unlcss Bonowcr has designated a substrtute lotice aCdrrss by norice to Lendcr. Bo*owcr ihatipomprly
                   no(iry Lendu of uonoucr's change of addres. If Lcnder specifies a procodr.re for rtporring a6"o*i+i
                   chenge of address, ther Bonower shall only rcpon a cJtangi of ad&eis tluough thet sirecifie-o proceaure.
                   Thse mav he only one designrted ioticc iddriEs uader ttris Security Insrruient al any oxe iunc. Any
                   notice to LeDdu sirall be givm by dehvering ir or by mailing ir by firsr class mail to Lenda's addr$s
                   staled herein unless i-endcr bas dcsignatcd anothcI addrcss by notrcc ro Bonowcr. Any nouce il
                   corure(trori I$i$ this sccuity Inslrumen'r shall not bc deemed to fivc been grr.,r ,o       i*d.,  u'orir acn,aily
                   rece|ed by Lcndcr. lf my mticc rcquirei by this Iiccurlry lilsrumenr is also requircd undtr Applicabie
                   Law, the Applicable L'ow requirrmrnt wlll salrsf/ the corresponding re{uircnrilt uder thrs S+.cuity
                   Invrumem.



                   @5selor1      ,oro,,                               P'a,odrs               h
                                                                                                   '''Wr"#




19-41045-aih   Doc 15-1         FILED 08/22/19                        ENTERED 08/22/19 15:52:59                                         Page 13 of 33
                                                                                          r;:j:"i}:,*;13ff,      *,,,?iai*
                                                                                          f : ilil?i.
                                                                                                      ; i, ;;i.,,,,,tri
                                                                                                                        1i{;
                         16 Governing trw; Seterability; Rules of Conslruction, Thrs Security lnstrumert shall be
                   governed by fedcral lav and thr lav of th€ jurisdiction in which thc Propeny is locatcd. A.ll rights and
                   otligadons conmincd in thts tjecurity In$runeDt are subjccl ro any rcquiremcnB aid limihtions of
                   Applicablc Laitv- Applicable Law might explicitly or implicitly allow lhe panics ro agee by contract or it
                   might be silcot, brrt such silenre shall not bt construed as r prohibition xgrinst agrmt   by ccntrad. ln
                   the eyertl thrt any provision or clause Df this S€{uity insrwnert or rhe Note couflicr wrth -{pphcable
                   I-rw, such conflict stall not affcct other prorisrons of this Securrry Instrumen( s dre Note rhcb can be
                   giYcn effltt wittofi lhc cmtlicting provirion.
                         As used in tlus Security Insrrumcn: (a) wol& of du maiculine gender shall oean enlJ hclude
                   corespouding [euler lvordr or rror,Js of the feminioc Ssndd; (h) uord.: in Lhc siugulr slull gc?I, md
                   includg lhc plural and ricc vcrsa; and (c) the *ord 'may" gives salc distlerion wtthout any obligation to
                   take any a!'tion.
                          17, Borroser's Copy. tsorroutr shall be given one copy of rhe Noe md of this Sccurity ls$utnl.
                          18. Tmnslcr'of lha?rop$ty or a Btneficial lntg$t in Borrorver, As uscd ia tlris Sgion 18,
                   "lnterest in tln fropcrty" meiurs any legal or benelicial interest in thc Properg', including, but not limired
                   r0. &osc bcneiicial i[tcrrslr lransfcffed irl a hond fu decd, conracr for deed. inslallmtll sa]es (onraet ur
                   es(Tow agftcmtni. thc iiltent of wbich is *re rransfer ol tirte by Borror"rr at a future daac lo a purchaser.
                          Ifa-lt or any part ofttE Prope[y or any lnlsesl rn rhc ,toperty rs sold or lrarsfrrul (or if Bonou'cr
                   is not a natural person md a borehcial intcrcst in &rnower is iold or transferred) without Lender's prior
                   wrirten t<lrrscnr, l,cndrr may rcquirc tmmcdtclc prymenr in ful| oi all suns secured by rhis Security
                   lnstrumrt. Hows-cr,'this option slnll aot bc cieicird by Lcndcr it suth cxcrcisc i; prohibilsd hy
                   Applicable Law.
                          lf t,ender serrises this opdon, Lendrr shall givc
                                                                         -dal(
                                                                               Bonower notice of acccleration. Thr nottcc shall
                   provide a period of not lc,ss than J0 rlrys fiom tlrc        thc notice is BivRn in accotdance with Smtion tJ
                   withir whith lJoroscr $url pay a)l sums sccurcd by this Security Insrument. lf Bonower fails o pay
                   thmc     qrms  priu to the exprratr(m ol thi* ptnod, Lender :uay tnvoke my renredies pemirrtd by this
                   Security Instrumeot wrthou( funher rtolrce or demutd on Borrowcr.
                          19. Borrr*errs Right to Reinstele Afler Accelersaion, If Borroqer mmts ccrtain conditions.
                   Boirow$ slrsll have the right to havs elforcenrelt ol tlris Secur;ly lrlstrument disconti[$rd al aDI titoe
                   prior ro thc iarlitsr of: (o) ivedaysbefore salc ofthc I\opcrty pursuanl to any power of.talB c{inlaincd in_
                   ihis ftcurity lo*ruyneni; (h) such orher pcriod i* Appliiablc Lav nright speci& for the tcrmination of
                    Donorvcr's'rr8ht to ninstate: or (c) eniry of a jurJgtnort enforcing rhis Smrity lnstrumtnt. Thosc
                   conilirions arJdret Bonovcr: (a) pays LcnJet all sums whrch then $auld be dut urder this S€tuity
                    lDstrmedt a[d {re I'lole as'if no aaelryatim hM occured: ib) crrres rny dclault of my orhcr rovcnmls or
                   agletmcnrs; (c) prys all expenses incuned in enforring this S$uriry In$rument, incluiing, hut not lirnitrd
                    ti', rcasomble'.iurirneys il"es. inoperty inspection and valualron fees. and ottrec f€8s incurr€d for lhe
                    purposs ofproGclitrg Lrndcr$ interey in thl Properry and nghts unde.r this security l|rsfiImen; and (d)
                   ir].is such iction aSimdcr moy reasonabty require to assure tlral Lcnder's intscsl in the Propmy aDd
                    rights under this Security lnstn:metrt, and Bcrower's obligation t0 pay thc sums ss-urcd by this Scculity
                    In-ttnrmcm, Shall COntinue unChurged. Lotjcr may requrc thrt Bono*Tr pay Such rcinSmtcnrenl sums md
                    expcnscs in onq or morB {f t[0 f;llo')rinB forms, as se]eaed by Lcniler: (a) cash; (b) mon€y or{rer; (c)
                    ceaifierl check, bank chcck. Eemure/s ch{h or cashier's check, provrdcd aly such checl is &avn upon
                    an instituttgn whosc {cposits alq ilisurcd by a lcderal agency, instrumenttlity or entity; or (d) Elecro:ic
                    Fmds:rlmnsfcr. Upon ieinstatemnt by Borrower, this Sccrity lnstnureill arrd obligations stcured_ hcrtby
                    slall rernain fully-effeaive as if no accelerarion harl occur:ed- Hervevcr, lhis right to rcins[lrc shall ool
                    apply in ire case oI acceleratiol mder S€ciion 18.
                        '?0. sale ol Notel charge of Loan sm,irer; Noiice of Grievance The Notc or a partial interest in
                    $gNcre Gogc&er.viih this Seflriry Instrument) can be sold one or morc rimes withoutprio! notic€ to
                    Bogorvcr,' A- salc rnight resuh in ; change in the entjty (hown as tlr "Lom Servicef") tlnt collccts
                    Paiodic Paynreots due under thc Note an<i this Semriry hrstrt$nent md prforms othr nongagc.lm
                    xrvicing obligalons under the Note, lhis SecBrity Instrumcnl, and Applicabk lay. Ttrerc also mrgh! be
                    oae or tfore cf,anges of the Loatr Servicer ulre)aled to a sale of the Nirtc. lf ttere is a change of the Loan
                    Scrvrcer, Borrowff u,ill be git'an wnilen aorice 6f the chliSe u'hich will slale the nfrne atrd sddress ol',ie
                    new LOm Scrviccr, thc addrcss to shich pa)tnenc slroul<i be made and my othtc inJomlicn RESPA




                    @cr1ox1
                                  1uru,,
                                                                                            "*PLui''*#




19-41045-aih   Doc 15-1         FILED 08/22/19                      ENTERED 08/22/19 15:52:59                                        Page 14 of 33
                                                                                                    tif:ff#T,:"',"'s,+iffi
                     requircs in comccilon with a nouce of transfer o[ servicing.         lf   thc Note is sold and tlareaier the Loan is
                     w'icedby    a   Lm   Servicer other thsn rhe porchasc of theNote, tlre nnrtgagcloal senicingobligations
                     to Borrorver r+,ill remain s'ith the Lo.an Serricer or be transferred to a sucessor Loan Servicer and are not
                     rssumed by thcNotc purcha<r unlcss othcrwisc providedby thc Notc purchaser.
                          Nrithcr Borrower nor Lmder      oa!   corrurrencc,   join, or be joined t0 any judicial action    (as   ei&u   an
                     individml liliganr or lhe membs oi a clasr) that arises t'rom the rrthei partys actioff puj$ant to lhis
                     &curity hstnment or thal alleges that the other poty has breachcd any provision of or any duty owed by
                     reason of, this Securrry lnsrumelt, untiL such Borrowcr or Lcndet has notified tlle otter party (with srch
                     0olice given in comphance with thc requirunents of Secticn l5) of'such alleged breacn and alfordcd thc
                     other party here{o a rcesoni$le gaiod after thc grviog ol surh noiice lo lale coffeclivc aqticil,, lf
                     Applicablc Law provid€s a     unr   period q,hich must elapse beforB ccnain action can be lakefl. rhat dmc
                     periotirvill59decnredtobcrcasonablcforpurposesolthisparugruph Thcnoticcofaccelcrationand
                     opporlm,ty Lo ctre given to f]onorver pulsuihl lo Scctkrn 22 and thr notice of accelcralion gtven to
                     Bonower pursuant to Scction 18 shall bc dccmcd ttr satis{y the nodcc and opportunity to uke orrcctivc
                     rction provisions oI this Scction ]0.
                           21. Hazardoui Subslances. As used    in this Section 21: (a; "Hazardous Substauccs' ar€ those
                                                 hmdous subsmnces, pollutants. ar wcltes by hvironmental Law and thc
                     tubstances defincd as loxic or
                     following subxanccs: grsolur, kerosene, other flammabh or toxic petroleum produc$, toxic pxticidcs
                     and herbicidcs, volatilc solvenls. maLerials containlng asbcstos or ionnoldehyde, and radroactivc uuteria.ls;
                     (b) "Ent ironmental l,aw" merns feijeral   liwi   ond   lms ol   lhc ;urisdiction where tlrc hoperry is located lhat
                     rclate lo health, safety or cnvironmental prolectiou (c) "Euvironmental Cleanup' irrcludcr any rcsponst
                     aclion, retnedial aclion. or rernoval action, as rlcfincd   in     Environneutal Lawl and (d) an "Environnreotal
                     C\mrhtion" means a condjtion that can c,!usr. catntribulc             to, 0r othcru'isc lrigger an Environmcnul
                     Cleanup.

                          lJonowcr shall not cause or permit the prescnce, use, disposal, storagc, or relmst of any Ilazardorrs
                                               rclco* aDy Ilazrilous S[bstances, on or itr thc Property. Boflor#er shall not do,
                     Sutlsrances. or $l'catco ro
                     nor aliov anyonc clse to do, arythrng aflecLing the Propc(y (a) {lrat is iu violarion ofany [nvironmental
                     t.a*, (b) *'hrch creats 0o Enviromental Condition. or (c) *hish, duc to lhe prc$cacc, ure, or rclomc of a
                     Hazardous Subsunce, crcrtcs a coodruo[ that adrersely affects thc vuluc           of the Property. The preceding
                     1\!o scntencs shall   rct alply   10 the prcsocc,       uF, or     storage on lhe Fropsrty of small quantitits of
                     Hazardous Subshnce.s that are generally rccognired ro be appropriatc to nomal residcntial uses and to
                     mo.inter.ance of rhc Propcny (rncluding. bur not limitcd to, hazardous substances in consmw products)-

                          Dorowcr shall promprly givc Lcnder rrhtsri norice of (a) any investigation, claim, dqmard, lavsuit
                     0r olher actioil by any govcrnmcntal or regulatory rgency or privne party invoh'ing the Propeny and any
                     Hazardous Srbxance or Environineutal Law of *hich Bormwcr tas acual koowledgq (b) any
                     Ennronmeotal Conditron. including but not limitcd to, eny spilling, leaking, dlscharge, relcrse or thrtzt of
                     release of any Ha?.ardous Subsrance, aod (c) any cofldition caus.d by t]re presence, usc or release o[ a
                     Hazrdous Suhancc *hich adversely affects the value ofthe Propeny. [f Bonowu krns, or is notifiod
                     by any govemmental or rcgulatory ethonN, or any Privele party, that any roaoral oI olhcr remed'iation
                     of my Hazardc,us Subsmce alTectrng the Property iB neccssary, Borrowa shall prorrpdy take all necesary
                     remedial action-s in accordalce rvirh Lnviroarncnml Law. Ncthilg hercin shall creEE aDy obligalion on
                     Lcndcr for an F.nvironmental Clearup.




                                                                                                                            I
                     @!;ta{ol1 o:0,1
                                                                         P4. 1r or 1,




19-41045-aih   Doc 15-1         FILED 08/22/19                         ENTERED 08/22/19 15:52:59                                              Page 15 of 33
                        NON LJNITORM coVINAN',ls. Bonower urd Lenrkr furthrr cover,art and agcc as followx:

                         22, Arceler8fion; Remedics Lrnder shell giye notift lo Borrower prior lo acceleration following
                    Borowtr,s brrach of eny (oveDrnt or agreement lr lhis Securily hrlrument (bol not prior t0
                    accelerqtion unrlcr Sectlol l8 |l[less ppli.rble La$ pr0vid6 oth*f$i*e)' l h€ Eotite tbsll spccil]: (a)
                    the dcfeult; O) lhe rction required t0 ture tbe deraulti G) a dstt. Itot lcss lh8[ 30 days from tbe date
                    thc norlc€ h givm lo Borronili b.v nhlch the delrult mNt be drcdi and (d) lhot lrllor€ to cure
                                                                                                                         th'
                    default on 0r brlore lbe date jpecified ln the notke may resutt in accchration of thc sums sccured by
                    thls Seeurity lr$tnmenl, for*losurc by judltirl procccdlng tnd sale of the Propcrty, The notice s[all
                    further lnform Borrower of the right to reiNtrle alter atccleration lnd tht rlglt to estefl iD the
                    forrtlosurc proceeding the non-.Iisltnce ol a def|ult or any other dclCnse of BOrrOWer to rcc0leratlon
                    and fonclomrc.     tf thc default is not curcd 0n or belorc abe dale specified iI lhe notice, LtD0tr rt its
                    oplioB mal     require  imm€diate prymcnl in fult of all sums sccured by ihis Security lil$lrument
                    without furthrr dema[d and mav torrclosc lhls stcurity lnstrumenl by Judiciel pmcerding. l,eoder
                    .shsll be enritlrd lo collect all expenses iucured il pursuing thc remedies prov;{ttd in lhis Section 22,
                    hcluding, but nol llmit€d lo. cosB of tlllc   evidencc.


                          2.1, Rrlerse, LIpoD payrnenl of all sums *curcd by rhis Sectrity InsrurDen! Lorder shall
                                                                                                                      dischargc

                    this Security lnshumert. Borto.*er shrll pay any reErdatlcn costs. ] emkr may chalge Borrower a fee for
                    nleasing rhis Securiry Insnumcnt, hut only rf thc fcc is paid ro a $rrJ party for scrviccs rcndcred and the
                    ch*ging of the fer is pcmiltcd undct nPPlicabie Law,

                          14, (:crhin Olher Advrnces, In additjon to any olher sum securtil hcreby, thrs Snrrity InsEunrnt
                    shall also secure lhe unpald principal balance of, plus acctucd inlerest on, any !fiPunt of mo]cy lorned'
                    odvancecl or paid by Lcnder lo or for rhe account and benent ofBorrorver, after this Secuiry
                                                                                                                   InsEumcil is
                    dclivered to and filed Mlh thc Rccorder's Ollice, Trurrbull
                    County, Ohio, for rccortling- Lenda may makc such advances in ortler tO pay any rcal esUle tzxes antl
                    63cssmcrts, insurancc premiums plur all othcr costs atd expenses incured in conncction with the
                    operari0n, Irotcction or prcscrvation of tbe Property. inC)uding to Curc Borrorve/ s defaulls by making any
                    such payments which Bonower should have paid as pro'/ided io lhis .Seculity [nsintmenl, it being inttnded
                    by rhis Section 24 ro ackrovledge. aflirm untl comply *,ith the provision ofssction 5301.233 ofthe
                     Revi*d Cule of Ohio.




                                                                       r'u'rf,ur rl                            Form
                                                                                                                   I  3036   1i0   l
                                 1s20,1
                     @te1OH;




19-41045-aih   Doc 15-1       FILED 08/22/19                       ENTERED 08/22/19 15:52:59                                           Page 16 of 33
                                                                                M
                         BY SIGNiNC BELOW. Birrower acccpts and agrees to rh€ terms and covena[ls contaitrd in
                    &curiry Instrmert and in any Rider executei! by Bonower and remrded *'i*r it.

                    Wibesscs:
                                                                                                                     r"his




                                                                                 fu__-,*,,

                                                                     t{arian Mitolo Dlana                       -Bo,rouar




                                                           I S€aLI

                                                        .tlnfiowtr




                                                           (Scal)




                                                           (Sral)                                  .               (Scal)
                                                         'Bonowtt                                                Bom   str

                                              ---_                                                     -




                                                                                                           I
                                 1n,n,r
                                                                                                       Form    1036 1i0l
                    @erionl




19-41045-aih   Doc 15-1         FILED 08/22/19                 ENTERED 08/22/19 15:52:59                                     Page 17 of 33
                                                                                                   I@
                                                                                                   P:16   of 1!    F:Sle?.00 'll:?4*l
                                                                                                   Dimr lhroh.ri         ,2!€400t049t
                                                                                                   Trlnbsl  I CMty R@rd.r BX{ ) nBEA
                                                                                                                                  1



                    STATE OF OHIO.                        Tr umbul      l                             Coul}ly rs:

                           This insfrmcnt was achuwledged before me this           30th        of April 2U04                 hy

                           John Diana and [Ylarian ilit.olo 0iana, husband and r.rife




                    l{y   Conmission Expircs:

                                                 Pul J. Dntr, Jr., NoEy Pluls
                                                         otro ol otlb
                                                fily Cmni|don   ErdB   1.17.2005




                                                                                                              .      _,
                                                                                      Thls instrumenl vus urc.oared bv
                                                                                      Banrr   c!6, N.A,.                  NO-rARhL
                                                                                                                           SEAL




                    @;or(ottl t,.,,
                                                                                                                    I
                                                                                                                  Fom3o36 llol
                                                                                               U^ "




19-41045-aih   Doc 15-1        FILED 08/22/19                     ENTERED 08/22/19 15:52:59                                           Page 18 of 33
                    'Exhibit          C
               tl
                                                                                          Tm{ ro1ioEl6t0B9t81 G5,1!r:ol
                                                                                          P:l ol ?     Frl3?.o0 L0€Pt
                                                                                          Dlrm   |Urah.r.          18110610024
                                                                                          lruqbsl   I iMtY i.cordor   E9LERNEn 5




                       LS&RNo.:I
                         Ctra,tq--
                                                  ASSICNMXNT Or MORTGACE

                              KNOW ALI I'EN By THESE IRESENTS, rhat rhe undersigncd, Morrgaqe
                       Electronic Reglshrtion Slstcms, Ine. as nominee for Bank One, N.AI, irs succesiort
                       and rssigns, whose addrcss is l90l E Voorhees Streer, Suilc C, Danvillc, IL 618i4, <joes
                       hcreby sell, assign, tnnsla and set over unlo JPMorgan Chue Bank, NA, rvhose artdress
                       is 3415 Vision Drivc Columbus, OH 43219, a cenain mortgagc from John Diana and
                       Marian Mitolo Diana, husband. ond wifg to Morlgage Elettronic Rcgistra.tion Systems, Inc-
                       as nomtnee fcr Bank One, N.A., its successors and assigls, dard Apnl J0, ;004, recordcd
                       on May 5, 2104, in Instrumenr Number 2081050500146?1, in the bffice of rhe Trumbult
                       Countv Rocorder, and scclrcd by thc following rcal estale:




                                     PROPEJ{fi ADDRESS: 65 Mohawk Drive Girard, OH 44420


                       IN WITNESS WHERIOF, lr{ortgage Electronic Registralior,Systems, Irc. as norninee for
                       Bank Onq N.A., its succarsors and assigns, has sct its hand on thc daiE sot forth below.



                                                                         Mortgage E)cctronic Re gistration
                                                                         Systems, Inc, as nominee far Bank
                                                                         0ne, Ir.,q., rls successors aod assigns




19-41045-aih   Doc 15-1       FILED 08/22/19                  ENTERED 08/22/19 15:52:59                                    Page 19 of 33
                     lsanuo.,I
                     STATEOF UA                         _
                     COI-INryOF

                     On                    bofore me                                                    Notary Pub)ic,
                     lW  rl/)_pL___, ;renona[y appeared WfudA_{nUW_,
                     Vtct Yftstdqr'.t of Mortgalc Elccrronic Regisrrarion Sydcms, Inc.
                                                   .,                                                                     as
                     nominso for Bank   O*q N.A., its successors   and assigns, personally knou.rr to me (or provcd
                     lo mc 0n the,basis ofsalislactory evidence) to be the persor rvhose namc is suhscribsd to the
                     within instrument and auknowledged 1o me that he/sln executed thc same in hiVhcr
                     au$orized capacity, and that by hisihcr signature on rle insrrument rhe person, or tbe cntiry
                     upon behalfofwhich rle peison acted, exicuted the inslrument,


                            WITNESS my hand and ofllcial scal.




                                                                   Nar?iryP|hlic Fhtw/a
                                                                   My Comrnissron Expir cs: 4/t       l/.t   a   a-   t
                     This instrumcnl was preparcd by:
                     LERNER, SAMPSON & ROTHFUSS
                     A Lcgal Profcssional Association                          PAMELABROWN
                     PO Box 5480                                      Nolrry Pubtiq Slal€ 0f South Caoline
                                                                         Commisslon Ero;res FBb. 17. 20il
                     Cincirmati, 0ll .1520 l -5480




19-41045-aih   Doc 15-1      FILED 08/22/19                  ENTERED 08/22/19 15:52:59                                         Page 20 of 33
               Exhibit D



                                                                                          t018032rr0005683
                                                                                          lrgri I oIJ lttr ITC        tNG
                                                                                           f!0lflxlllr0r,.l l-:${0.m ln]Uil}ll .}ll       flt
                                                                                          Irunl,ull (   Iro   nt, lirslrdrl llrl   hkl,



                  Aflrr rtcording rrtunr    to;
                  TIINSONPATTERSON, LLP
                  ATTN: RECORDING DE,PT.
                  ,I4(}O At,PHA ROAD

                  t)Ar,t,Aq   1   x ?521.t-{505

                  llr..ol   lDNo.,f
                                                              ,4baw l'hk   l.,ine.   l;or Rext:clitX    lhtal*-^
                                      -,----.-.-l.fpdre                                                                              ilN".

                                       OHIO ASSIGNMIIN'T O}' MORTGAGE

                            ijor Valuc Reccivcd, JPlloryun Chasc Ilauk, Nrtionsl Assnrialion, the rmdersigned holder ofa Mcrtgage
                  (hereiu "Assignoi') docs h,;rcby grqnt, scll, a-sign. hansf€r and colvcy. rnto Boyriew Lmn Sewicing, LLC,
                  (htrti;r -Arsignce-). rvhose address is 4J25 Po ncr de Lton Btvd., Cor, I (;rbl($, fl., lJ I d6, all its right, lii le gnd
                  irtereil in rnd to a cenain Mortgage dated April 30, X0)J ilrd recorded on Mry.5,200i, rnade and exeouterl.by
                  ,IOHN DIANA Af{D ntARlAN MITOLO DIANA.                             to rttd in favor of MORICACE                               ELECTBONIC
                  REClsl'Ri]'lON     SYSTEITIS INC., ("MEIIS!) AS NOMTNIE FOR I]ANK QN[, N.4., ITS SUCCnSSORS
                  ,\ND TLSSIGNS. upor the folloe*ing described property situotcd in TIUV ttULL Cowly, Slsrc'of Ohio:
                  Prcperty Address: (5 MOt!,t\\'K DI{IVE, CIMRD, OH {4420




                  suuh h'lorlgagc having hecrl given to     secw pay)ne0t of T\ro Hurdrtil .Sirty.Seve8 Thourand ,$d {.lU/|0{,tlls
                  f5?67,000,00). whlclr Mortgage is ot'recorrl in Book, vtrlurrte or l.ibr: No. N/A, at Prge N/A {pr {s No.
                  2t 0.t050500 l.ltiTl)- in the Ofllce of the ( nrnly Clcrk or'TR U N4 BUL LrCourty. State olOhio.


                            1 0 l1AVL, AND
                                              '10 llCll D, the sarne urr,o Assignee, its succqslor and os$igns, forever. subj,eu                   ody io   thc
                  lerrns aod coIdilions ol tlre above,desorihed l"{ortpage.




                  Ohio Assigrmcnl of Mor'lgagc
                  JPNlorgan Clasc RrnkN.A. Projerr \T3I27                l'agc I of3                                         L7ll080l] 0l/12 ltcv, 02/l,l




19-41045-aih   Doc 15-1             FILED 08/22/19                      ENTERED 08/22/19 15:52:59                                                             Page 21 of 33
                                                                                         201803280005683 Page 2 of                                 3




                                                          ilrc trlrJersigntd Assignrr hns exrci;lrd lhi,s Asignnrcnt       oi Mongagt on


                                                                                     Assiglur
                                                                                     Jl)lvtorgor (ihrsc B{il1., NtriionDl A$socistion




                                                                                                      UEe   fusldeflt

                                                                  ACK}IOWLEDCMENT

                                                                               $

                                                                               $
                   I'arisI of Ouachlta                                         $



                            On     lhis
                                           -fu-*h          da-v    ot AArcl*-futt*.                              hrrore nrc           apperrcd
                                                                                                     k) me pffsomtll krrown,   nlo,   bcirrg by
                                                                                                 "
                   ffiill-y"t*(t                    sxy that he/sho is lhc          __*I!6IlgwjL                     ofJIMorgan Clise
                   Bsnlt, Nslionul Asloeirtion, ind lhiit the.seal aflixed to said instrumeot is tie ioryorote scal ofsaid entify snd thel
                   rhe insmrrrent u'as sipred an,J sealed orr_[ehrlloflhe srid cntrry by authcrity of hs.\osrd ofdir*tors rnd thrt

                                          -* -!M-L-C{8].H                                 rriknrut:r1gs1 lho instrlrncnt lo bclhe free acl
                   ;rA,te.rJ of rt c ..li,i.rG




                                                                                           -lpX 3Zf_
                                                                             )GEhaAkhlorruor

                                                                          Prinreti   Name .Notary
                                                                                                               Fublie
                                                                          'I'itlc or Rank


                                                                          Serial Nurnbcr', if any:       rJ4
                                                                          l"1i' Contnrission Expi:es
                                                                                                            ttlct^x-



                   Ohlo Assignmtrt of Nlortgagc
                   J   Pf\lorgerChlse Bmk N.A. Proj$l W3477              Pr cr 1   of3                         L13l08OH 0l/12 Rcv,       02114




19-41045-aih   Doc 15-1          FILED 08/22/19                        ENTERED 08/22/19 15:52:59                                                  Page 22 of 33
                                                                                  201803280005683 Page 3 of 3




                                                     Bckl,t7'hi,rl.tnefut   Prepaedl,s,ln1tuutit)tl-*-,*- .              ..*

                   Thirinshunlcrl ru*----/,9pr.tc
                                      ptrpartd by:
                   I'E I RSONPATT IRSON, I.',P
                   'r.l00ALPtl4 ROAD
                   DALLAS, TX 752'u:,150S.




                   Ohlo.{ssigomer t of Mortgage
                   JPi\{orgon Chrse Bank Nd. Pmjctt 1Y3U7          Page 3   ofJ                L7310$OH   0l/l?   Rev,   0?/l{




19-41045-aih   Doc 15-1       FILED 08/22/19                      ENTERED 08/22/19 15:52:59                                      Page 23 of 33
 Exhibit        E




                                       COURT OF COMMON PLEAS
                                       TRUMBULL COUNTY, OHIO

        Bayview Loan Servicing, LLC                          Case No. 2018 CV 01039

                                                Plaintiff,   Judge Ronald J. Rice

                              .VS.
                                                             ENTRY GMNTING SUMMARY
        John M. Diana alUa John Diana, et al.                JUDGMENT AND DECREE IN
                                                             FORECLOSURE
                                           Defendants.



               This matter is before the Court on the Motion for Summary Judgment of the plaintffi

        to obtain judgment upon the Note as described in the Complaint; and to foreclose the lien

        rrf the Mortgage securing the obligation of such Note upon the real estate described

        herein; and to require all parties to set up their claims to the real estate or be baned.

               The Court finds that all necessary parties have been properly seryed, are properly

        before the Court, and that the defendant, Marian Mitolo Diana is in default of Motion or

        ,Answer.

               The Court finds that the defendant, John M. Diana a/Ua .John Diana, filed an

        Answer in response to the plaintiffs Comptaint. The Court finds that the plaintiff has

        filed a motion for Summary Judgment supported by a Memorandum and Affidavit. Upon

        consideration thereof, the Court finds no genuine issue as to any material fact and the

        plaintiff is entitled to a Judgment and Decree in Foreclosure as a matter of law.




19-41045-aih    Doc 15-1     FILED 08/22/19        ENTERED 08/22/19 15:52:59             Page 24 of 33
               The Court finds that the allegations contained in the Complaint are true and that

       there is due and owing to the plaint'ff, from the defendants, John M. Diana a/Ua John

        Diana and Marian Mitolo Diana, jointly and severally, upon the subject Note the principal

        balance of $199,399.13, for which amount judgm'ent is hereby rendered in favor of the

        plaintiff, with interest at the rate of 5.3750 percent per annum from November 1 , 2017,

        and as may be adjusted pursuant to the terms of ihe Note, plus murt costs. ln addition

        to the   aforesaid amount, plaintiff   is   entitled   to   recover advances for any      tiaxes,

        insurance, property protection and olher expenditures in accordance with the terms of

        the note and mortgage, which amounts total $2,408.43 as of the date of the affidavit

        supporting this entry. Plaintiff may be due additional amounts advanced subsequent to

        the affidavit in support hereof, which amounts shall be determined by further order and

        upon such proof as the Court deems necessary.

                The defendant, Marian M'rtolo Diana, filed a Chapter 7 Bankruptcy in Case No.

        11-40884, United States Bankruptcy Court, Northem District of Ohio, Eastem Oivision.

        No personaljudgment is hereby rendered against said defendant-

               The Court finds that the Note is secured by the Mortgage held by the plaintiff, which

        mortgage constitutes a valid and first lien upon the following described premises:

                                               See Exhibit "A"

               The Court finds that the Mortgage was filed for record on May 5, 2004, in lnstrument

        No. 200405050014673, of this County's Recorde/s              ffice;   that the conditions of said

        Mortgage have been broken and plaintiff is entitled to have the eguity of redemption of the

        defendant-titleholders foreclosed.




19-41045-aih     Doc 15-1    FILED 08/22/19         ENTERED 08/22/19 15:52:59              Page 25 of 33
               The Court finds that the defendant, Trumbull County Treasurer, has filed              an

       Answer herein asserting an interest in the real estate which is the subject of this action,

       which interest is senior in priority to plaintiffs interest as hereinabove set forth.

               lT lS THEREFORE, ORDERED that unless lhe sums hereinabove found to be due

       to plaintiff, and the costs of this action, be fully paid within three (3) days from the date of

       the entry of this decree, the equity of redemption of the defendant-titleholders in said real

       estate shall be foreclosed and the real estate sold, free of the interests of all parties herein,

       and an order of sale may issue to a selling officer under R.C. 2329.151, according to Iaw

       and the orders of this Court, and who shall report their proceedings to this Court. The

       judgment debtor shall retain the right of redemption contained in R.C, 2329.33, which shall

       not be terminated except by the confirmation of a sale pursuant to R.C. 2329.31. lf the

        United States of America holds a lien on the real estate, the United States of America shall

        have the right to redeem as provided by Title 28, Section 2410 (C), United States Code.

                 A judgment creditor may instruct the selling officer to postpone or cancel the

        sale dates according to law. ln the event an order of sale is retumed by the selling

        officer unexecuted, subsequent orders of sale shall issue in accord with instructions

        contained in the Praecipe for those sales.

               lT lS FURTHER ORDERED that the selling officer shall send counsel for the party

        requesting the Order     of Sale a copy of the publication notice promptly upon its first
        publication.

               lT lS FURTHER ORDERED that the selling officer, upon confirmation of said sale,

        shall pay from the proceeds of said sale, upon the claims herein found, the amounts

        thereof in the following order of priority:




19-41045-aih    Doc 15-1      FILED 08/22/19          ENTERED 08/22/19 15:52:59          Page 26 of 33
               1.    The Costs herein, including the recoverable fees incurred by a private
                     selling officer under R.C. 2329.152, and also including the sum of $940.00
                     payable to Lerner, Sampson & Rothfuss for the Judicial Report filed
                     herein, which is hereby taxed as costs.

               2.    lf the purchaser has elected to forgo the payment from the sales proceeds of
                     certain taxes as provided in R.C. $323.a7(B):

                     To the Treasurer of this County, the taxes, accrued taxes, assessments, and
                     penalties, as shown on the County Treasure/s tax duplicate. The officer
                     who conducted the sale shall certfy any taxes, assessments, interest, ard
                     penalties, the lien for which attaches before the date of sale but that are not
                     yet determined, assessed, and levied from the proceeds of the sale or
                     election, and not paid from the proceeds, to the county treasurer, who shall
                     enter that amount on the real and public utili$ property tax duplicate
                    .opposile the propefi; this amount shall be payable at the next succeeding
                     date prescribed for payment of taxes in section 323.12 of the Revised Code.

                     OTHERWISE:

                     To the Treasurer of this County, the taxes, assessmentS, interest, and
                     penalties, the lien for which attaches before the date of sale but that are
                     not yet determined, assessed and levied for the year that includes the
                     datsof sale, apportioned pro rata to the part of that year that precedes the
                     date of sale, and all other taxes, assessments, penalties, and interest
                     which attached for a prior tax year but have not been paid on or before the
                     date of sale.

                     To the plaintiff, the sum of $199,399.13, with interest at the rate of 5.8750
                     percent per annum from November 1 , 2017, and as may be adjusted
                     pursuant to the terms of the Note. ln addition to the aforesaid amount,
                     plaintiff is entitled to recover any advances for taxes, insurance, property
                     protection and other expenditures in accordance with the terms of the note
                     and mortgage, which amounts total $2,408.43 as of the date of the afiidavit
                     supporting this entry. Plaintiff may be due additional amounts advanced
                     subsequent to the affidavit in support hereof, which amounts shall be
                     determined by further order and upon such proof as the Court deems
                     necessary. Any private selling office/s fees and costs paid in excess of 1.5
                     percent of the sale price shall be paid from plaintiff s distribution.




19-41045-aih   Doc 15-1    FILED 08/22/19       ENTERED 08/22/19 15:52:59            Page 27 of 33
               4.     The balance of the sale proceeds, if any, shall be paid by the selling officer
                      to the Clerk of this Court to await further orders of this Court.

       The Court further finds that there is no just reason for delay.



                                                           ?,{?-- -
                                                      JUDGE \/



                                                                                                 r,;
                                                                                                 (=l)
       Bethany L. Suttinger (0085068)
                                                                                    c',11. G
       Olivia M. Earls (0095663)                                                    rl- 3-
       TrialCounsel                                                                  =)!:.        fi
                                                                                     '(E  N)
       LERNER, SAMPSON & ROTHFUSS
       Attomeys for Plaintiff
                                                                                     3'n: r\)
                                                                                     c)(;          n
                                                                                     OC;           -Y
       P.O. Box 5480                                                                               JL


       Cincinnati, OH 45201-5480                                                      U>    -i
       (s13) 241-3100                                                                                  f\)
       attyemail@lsrlaw.com


       Circulated for review on 10i3/'18   -   no replv
       ChristopherA. Maruca
       Attomey for John M. Diana

       Senior interest orotectqi.
       Lynn B. Griffith
       Attomey for Trumbull County Treasurer




19-41045-aih   Doc 15-1      FILED 08/22/19          ENTERED 08/22/19 15:52:59        Page 28 of 33
:Y-a:rl e:l;.:i;i+i:a.r;F




                                                         Exhibit A
                                                     Legal Description

                               Situated in the City of Girard, County of Trumbull         and
                               State of Ohio, and further described as follows:
                               Known as being tot No, 14 in Squaw Creek Estates Plat
                               No. L2 as recorded in Volume 44, Page 11, of t'he
                               Trumbull County Records of Plats to which reference is
                               hereby made for a complete description of said Lot, be
                               the same nore or }ess, but subject to aII lega1
                               highways.

                               .Property Address: 65 Mohawk Drive, Girard, OA 44420
                                Parce] No: 14-6075?1"
                               Prior Deed Reference! OR Book 1075, Page 221

                                    COURT ORDER
                                  TRUMBULL    couN,r
                                      JUL   0l ?o$lL
                                                 I
                                   GISTTAX MAP EidFT




                19-41045-aih    Doc 15-1     FILED 08/22/19   ENTERED 08/22/19 15:52:59   Page 29 of 33
                                             EXHIBIT F
                                 UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF OHIO
                                         AT YOUNGSTOWN

    IN RE:                                           Case   No. 19-41045

    John M. Diana,                                   Chapter 7

                          Debtor.                    Judge Arthur I. Harris

                                                     BAYVIEW LOAN SERVICING, LLC'S
                                                     RELIEF FROM STAY AND
                                                     ABANDONMENT WORKSHEET

    I.       LOAN DATA

             A.     IDENTIFICATION OF COLLATERAL (check all that apply):

                     X       Real Estate - 65 Mohawk Drive Girard, OH 44420
                             tr Principal Residence of Debtor(s)
                             X      Other

                     tr      Personal Property <Describe. Include   iD or VIN number,   as applicable>
                     tr      Other Properly <Describe>

             B.     CURRENT VALUE OF COLLATERAL: $176"500.00

             C.      SOURCE OF COLLATERAL VALUATION: Debtor's Schedules

             D.      ORIGINAL LENDER: Bank Oqg-N.r\.

             E.     ENTITY ENTITLED TO ENFORCE THE NOTE: Bawiew Loan ServiCiNg.

                     LLC

             F.      CURRENT LOAN SERVICER: Ba),view Loan Servicins, LLC

             G.      DATE OF LOAN: April 30.2004

             H.      ORIGINAL PRINCIPAL AMOUNT DUE UNDER NOTE: $267.000.00

             I.      ORIGINAL iNTEREST RATE ON NOTE: 5.8750%

             J.      CURRENT INTEREST RATE: 5.8750 %




    404-OH Nonhern-V1

19-41045-aih      Doc 15-1     FILED 08/22/19     ENTERED 08/22/19 15:52:59             Page 30 of 33
          K.      ORIGINAL MONTHLY PAYMENT AMOUNT
                  (principal and interest only for mortgage loans): 91.579.41

          L.      CURRENT MONTHLY PAYMENT AMOUNT: $2.010.71

          M.      THE CURRENT MONTHLY PAYMENT AMOUNT LISTED ABOVE:

                  D      Includes an escrow amount of           $                          for real estate taxes.
                  tr     Includes an escrow amount of           $                         for property insurance.
                  X      Includes an escrow amount of $431.30 for Taxes and Insurance.
                  tr     Does not include any escrow amount.

          N.      DATE LAST PAYMENT RECEIVED: November 9.2017

          O.      AMOUNT OF LAST PAYMENT RECEIVED: $2.012.90

          P.      AMOUNT HELD IN SUSPENSE ACCOUNT: $ 0.00

          A.      NUMBER OF PAYMENTS PAST DUE: 20

    II.   AMOUNT ALLEGED TO BE DUE AS OF JULY 5. 2019:

               Description of Charge      Total Amount of                      Number       Dates Charqes
                                                Charqes                           qf          Incurred
                                                                               Charqes
                                                                               Incurred

          A.   PRINCIPAL                       $   199,399.13

          B.   INTEREST                            $t9,652.78
          C.   TAXES                                $7   ,509.11          ,,




                                           The amount provided in this
                                          Line C. replcsents the sum of
                                          taxes and insumnce due as of
                                                           July 5,2019

          D.   INSURANCE                See note to Line C
                                                                          .i7-iw!il;; W
                                                    above.                i:;:]--ffi-i+

          E.   LATE FEES                                  s0.00
          F.   NON-SUFFICIENT                               s
               FUNDS FEES
          G.   PAY-BY-PHONE                                 $
               FEES

          H.   BROKER PRICE                                 $
               OPINION
          I    FORCE-PLACED                                 s



    404-OH Northem-Vl

19-41045-aih   Doc 15-1     FILED 08/22/19          ENTERED 08/22/19 15:52:59                    Page 31 of 33
               INSI]RANCE
         J.    PROPERTY                         $ 191   .00
               INSPECTIONS
         K.    OTHER CHARGES                    s940.00
               (describe in detail and
               state contractual basis
               for recovering the
               amount from the
               debtor)
               The Note and
               Mortgage are the
               contractual basis for
               collecting additional
               fees and costs.
               Title   Fees

               OTHER CHARGES                    $653.00
               (describe in detail and
               state contractual basis
               for recovering the
               amount from the
               debtor) The Note and
               Mortgage are the
               contractual basis for
               collecting additional
               fees and costs.
               Filing   Fees

               OTHER CHARGES                     $34.00
               (describe in detail and
               state contractual basis
               for recovering the
               amount from the
               debtor) The Note and
               Mortgage are the
               contractual basis for
               collecting additional
               fees and costs.
               Skip Trace Fees




    404-OH Nonhem-Vl

19-41045-aih    Doc 15-1       FILED 08/22/19   ENTERED 08/22/19 15:52:59   Page 32 of 33
                OTHER CHARGES                       $3   3   3.00
                (describe in detail and
                state contractual basis
                for recovering the
                amount from the
                debtor) The Note and
                Mortgage are the
                contractual basis for
                collecting additional
                fees and costs.
                Sale Publication

            TOTAL    DEBT:                                              $228.712.68

            LESS AMOUNT HELD IN           SUSPENSE:                     $ 0.00

            TOTAL DUE AS OF July 5,2019                                 $228.712.68*
            * This total cannot be relied upon as a payoff quotation.




    This Worksheet was prepared by:


      /s/ Mia L. Conner
      \lia I-. Corrner
      OH Bar Registration #0078i62
       (513) 241-3100 x-3445

    LERNER, SAMPSON & ROTHFUSS
    Attorneys for Movant
    P.O. Box 5480
    Cincinnati, OH 45201-5480
    (s13) 24i-3100
    Fax (5 13) 241-4094
    nohbk@lsrlaw.com




     404-OH Northern-Vl

19-41045-aih    Doc 15-1     FILED 08/22/19       ENTERED 08/22/19 15:52:59       Page 33 of 33
